         Case 8-19-76260-ast        Doc 159       Filed 10/16/19        Entered 10/16/19 09:32:13


LOEB & LOEB LLP
Schuyler G. Carroll
Daniel B. Besikof
Noah Weingarten
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        dbesikof@loeb.com
        nweingarten@loeb.com

3URSRVHG&RXQVHOWRWKH'HEWRUV
DQG'HEWRUVLQ3RVVHVVLRQ

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


                                                        )      Chapter 11
                                                        )
                                                        )      Case No. 19-76260
                                                        )      Case No. 19-76263
In re:                                                  )      Case No. 19-76267
                                                        )      Case No. 19-76268
Absolut Facilities Management, LLC, et al.              )      Case No. 19-76269
                                                        )      Case No. 19-76270
                          Debtors.1                     )      Case No. 19-76271
                                                        )      Case No. 19-76272
                                                        )
                                                        )      (Jointly Administered)


                   SCHEDULE OF ASSETS AND LIABILITIES FOR
              ABSOLUT CENTER FOR NURSING AND REHABILITATION AT
                      THREE RIVERS, LLC (CASE NO. 19-76271)




          1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).
         Case 8-19-76260-ast         Doc 159        Filed 10/16/19        Entered 10/16/19 09:32:13




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                          )     Chapter 11
                                                          )
                                                          )     Case No. 19-76260-ast
                                                          )     Case No. 19-76263-ast
In re:                                                    )     Case No. 19-76267-ast
                                                          )     Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.                )     Case No. 19-76269-ast
                                                          )     Case No. 19-76270-ast
                          Debtors. 1                      )     Case No. 19-76271-ast
                                                          )     Case No. 19-76272-ast
                                                          )
                                                          )     (Jointly Administered)
                                                          )

                 GLOBAL NOTES, METHODOLOGY AND SPECIFIC
             DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

                                                  Introduction

        Absolut Facilities Management, LLC and its affiliated debtors and debtors-in-possession
(collectively, the “Debtors”) with the assistance of their advisors, have filed their respective
Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs
(the “Statements,” and together with the Schedules, the “Schedules and Statements”) with
the United States Bankruptcy Court for the Eastern District of New York (the “Bankruptcy
Court”), pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”)
and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
       These Global Notes, Methodology, and Specific Disclosures Regarding the Debtors’
Schedules of Assets and Liabilities and Statement of Financial Affairs (the “Global Notes”)
pertain to, are incorporated by reference in, and comprise an integral part of each Debtor’s
Schedules and Statements. The Global Notes should be referred to, considered, and reviewed in
connection with any review of the Schedules and Statements.
        The Schedules and Statements do not purport to represent financial statements prepared
in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”),
nor are they intended to be fully reconciled with the financial statements of each Debtor (whether

1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center
for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for
Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three
Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).


18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 159     Filed 10/16/19      Entered 10/16/19 09:32:13




publicly filed or otherwise). Additionally, the Schedules and Statements contain unaudited
information that is subject to further review and potential adjustment, and reflect the Debtors’
reasonable efforts to report the assets and liabilities of each Debtor on an unconsolidated basis.
       In preparing the Schedules and Statements, the Debtors relied upon information derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made reasonable efforts to ensure the accuracy and completeness of such financial
information, inadvertent errors or omissions, as well as the discovery of conflicting, revised, or
subsequent information, may cause a material change to the Schedules and Statements.
        The Debtors and their officers, employees, agents, attorneys, and financial advisors do not
guarantee or warrant the accuracy or completeness of the data that is provided in the Schedules
and Statements and shall not be liable for any loss or injury arising out of or caused in whole or
in part by the acts, omissions, whether negligent or otherwise, in procuring, compiling,
collecting, interpreting, reporting, communicating or delivering the information contained in the
Schedules and Statements. Except as expressly required by the Bankruptcy Code, the Debtors
and their officers, employees, agents, attorneys and financial advisors expressly do not undertake
any obligation to update, modify, revise, or re-categorize the information provided in the
Schedules and Statements or to notify any third party should the information be updated, modified,
revised, or re-categorized. The Debtors, on behalf of themselves, their officers, employees, agents
and advisors disclaim any liability to any third party arising out of or related to the information
contained in the Schedules and Statements and reserve all rights with respect thereto.
        The Schedules and Statements have been signed by an authorized representative of each
of the Debtors. In reviewing and signing the Schedules and Statements, this representative relied
upon the efforts, statements and representations of the Debtors’ other personnel and professionals.
The representative has not (and could not have) personally verified the accuracy of each such
statement and representation, including, for example and without limitation, statements and
representations concerning amounts owed to creditors and their addresses.
                          Global Notes and Overview of Methodology
 1. Reservation of Rights. Reasonable efforts have been made to prepare and file complete
    and accurate Schedules and Statements; however, inadvertent errors or omissions may exist.
    The Debtors reserve all rights to amend or supplement the Schedules and Statements from
    time to time, in all respects, as may be necessary or appropriate, including, without
    limitation, the right to amend the Schedules and Statements with respect to any claim
    (“Claim”) description, designation, or Debtor against which the Claim is asserted; dispute
    or otherwise assert offsets or defenses to any Claim reflected in the Schedules and
    Statements as to amount, liability, priority, status, or classification; subsequently designate
    any Claim as “disputed,” “contingent,” or “unliquidated;” or object to the extent, validity,
    enforceability, priority, or avoidability of any Claim. Any failure to designate a Claim in
    the Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
    constitute an admission by the Debtors that such Claim or amount is not “disputed,”
    “contingent,” or “unliquidated.” Listing a Claim does not constitute an admission of
    liability by the Debtor against which the Claim is listed or against any of the Debtors.
    Furthermore, nothing contained in the Schedules and Statements shall constitute a waiver
    of rights with respect to the Debtors’ chapter 11 cases, including, without limitation,
    issues involving Claims, substantive consolidation, defenses, equitable subordination,


18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 159     Filed 10/16/19      Entered 10/16/19 09:32:13




      recharacterization, and/or causes of action arising under the provisions of chapter 5 of the
      Bankruptcy Code, and any other relevant non- bankruptcy laws to recover assets or avoid
      transfers. Any specific reservation of rights contained elsewhere in the Global Notes
      does not limit in any respect the general reservation of rights contained in this paragraph.
      Notwithstanding the foregoing, the Debtors shall not be required to update the Schedules
      and Statements.
      The listing in the Schedules or Statements (including, without limitation, Schedule
      A/B, Schedule E/F or Statement 4) by the Debtors of any obligation between a Debtor and
      another Debtor is a statement of what appears in the Debtors’ books and records and does
      not reflect any admission or conclusion of the Debtors regarding whether such amount would
      be allowed as a Claim or how such obligations may be classified and/or characterized in a
      plan of reorganization or by the Bankruptcy Court.
 2. Description of Cases and “as of” Information Date. On September 10, 2019 (the
    “Petition Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the
    Bankruptcy Code. The Debtors are operating their businesses and managing their properties
    as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
    On September 20, 2019, the Bankruptcy Court entered an order directing procedural
    consolidation and joint administration of the Debtors’ chapter 11 cases [Docket No. 48].
      The asset information provided in the Schedules and Statements, except as otherwise
      noted, represents the asset data of the Debtors as of September 10, 2019.
 3. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
    an inefficient use of estate assets for the Debtors to obtain current market valuations for
    all of their assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and
    Statements reflect net book values as of the close of business on September 10, 2019, in
    the Debtors’ books and records. Additionally, because the book values of certain assets,
    may materially differ from their fair market values, they may be listed as undetermined
    amounts as of the Petition Date. Furthermore, as applicable, assets that have fully
    depreciated or were expensed for accounting purposes may not appear in the Schedules
    and Statements if they have no net book value.
 4. Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
    characterize, classify, categorize, or designate certain Claims, assets, executory contracts,
    unexpired leases, and other items reported in the Schedules and Statements, the Debtors
    may, nevertheless, have improperly characterized, classified, categorized, designated, or
    omitted certain items due to, among other things, the complexity and size of the Debtors’
    businesses.     Accordingly, the Debtors reserve all of their rights to recharacterize,
    reclassify, recategorize, redesignate, add, or delete items reported in the Schedules and
    Statements at a later time as is necessary, to the extent appropriate or to the extent additional
    information becomes available, including, without limitation, whether contracts or leases
    listed herein were deemed executory or unexpired as of the Petition Date and remain
    executory and unexpired postpetition, whether claims are secured or unsecured or whether
    claims are entitled to priority or no priority.
 5. Real Property and Personal Property–Leased. In the ordinary course of their businesses,
    the Debtors leased real property and various articles of personal property, including,
    fixtures, and equipment, from certain third-party lessors. The Debtors have made

18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 159     Filed 10/16/19     Entered 10/16/19 09:32:13




      reasonable efforts to list all such leases in the Schedules and Statements. The Debtors
      have made reasonable efforts to include lease obligations on Schedule D (secured debt) to
      the extent applicable and to the extent the lessor filed a UCC-1. However, nothing in the
      Schedules or Statements is or shall be construed as an admission or determination as to
      the legal status of any lease (including whether to assume and assign or reject such lease
      or whether it is a true lease or properly designated as a financing arrangement).
 6. Excluded Assets and Liabilities. The Debtors have sought to allocate liabilities between
    the prepetition and post-petition periods based on the information and research
    conducted in connection with the preparation of the Schedules and Statements. As
    additional information becomes available and further research is conducted, the allocation
    of liabilities between the prepetition and post-petition periods may change.
      The liabilities listed on the Schedules do not reflect any analysis of Claims under section
      503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their rights
      to dispute or challenge the validity of any asserted Claims under section 503(b)(9) of
      the Bankruptcy Code or the characterization of the structure of any such transaction
      or any document or instrument related to any creditor’s Claim.
      The Debtors have excluded certain categories of assets, tax accruals, and liabilities from
      the Schedules and Statements, including, without limitation, goodwill, accrued salaries,
      certain employee benefit accruals, and deferred gains. In addition, certain immaterial
      assets and liabilities may have been excluded.
      The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain
      outstanding Claims on a post-petition basis. Prepetition liabilities which have been paid
      post-petition have been excluded from the Schedules and Statements. To the extent the
      Debtors pay any of the claims listed in the Schedules and Statements pursuant to any orders
      entered by the Bankruptcy Court, the Debtors reserve all rights to amend and supplement
      the Schedules and Statements and take other action, such as filing claims objections, as is
      necessary and appropriate to avoid overpayment or duplicate payment for such liabilities.
 7. Insiders. Solely, for purposes of the Schedules and Statements, the Debtors define
    “insiders” to include the following: (a) directors; (b) equity holders holding 1% or more of
    the equity interest of the Debtor entities; and (c) relatives of any of the foregoing (to the
    extent known by the Debtors). Entities listed as “insiders” have been included for
    informational purposes and their inclusion shall not constitute an admission that those
    entities are insiders for purposes of section 101(31) of the Bankruptcy Code.
 8. Intercompany and Other Transactions. For certain reporting and internal accounting
    purposes, the Debtors record certain intercompany receivables and payables. Receivables
    and payables among the Debtors are reported as assets on Schedule A/B or liabilities on
    Schedule E/F part 2, as appropriate (collectively, the “Intercompany Claims”).
    Intercompany receivables reported on Schedule A/B 77 and Intercompany claims reported
    on Schedule E/F, part 2, are reported as of August 31, 2019. While the Debtors have used
    commercially reasonable efforts to ensure that the proper intercompany balance is attributed
    to each legal entity, the Debtors and their estates reserve all rights to amend the
    Intercompany Claims in the Schedules and Statements, including, without limitation, to
    change the characterization, classification, categorization or designation of such claims,
    including, but not limited to, the right to assert that any or all Intercompany Claims are, in

18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 159     Filed 10/16/19      Entered 10/16/19 09:32:13




      fact, consolidated or otherwise properly assets or liabilities of a different Debtor entity.
      Although separate Schedules and Statements have been prepared and filed for each of the
      Debtors, certain of the information set forth in the Schedules and Statements has been
      prepared on a consolidated basis. As a result, the Schedules and Statements may not reflect
      all intercompany activity.
 9. Executory Contracts and Unexpired Leases. Although the Debtors made diligent
    attempts to attribute executory contracts and unexpired leases to their rightful Debtors,
    in certain instances, the Debtors may have inadvertently failed to do so due to the
    complexity and size of the Debtors’ businesses.
      Moreover, other than real property leases reported in Schedule A/B 55, the Debtors have
      not necessarily set forth executory contracts and unexpired leases as assets in the Schedules
      and Statements, even though these contracts and leases may have some value to the
      Debtors’ estates. The Debtors’ executory contracts and unexpired leases have been set forth
      in Schedule G.
 10. Materialman’s/Mechanic’s Liens. The assets listed in the Schedules and Statements are
     presented without consideration of any materialman’s or mechanic’s liens.
 11. Classifications. Listing a Claim or contract on (a) Schedule D as “secured,” (b) Schedule
     E/F part 1 as “priority,” (c) Schedule E/F part 2 as “unsecured,” or (d) Schedule G as
     “executory” or “unexpired,” does not constitute an admission by the Debtors of the
     legal rights of the Claimant, or a waiver of the Debtors’ rights to recharacterize or reclassify
     such Claims, or contracts or leases, to file claim objections in respect of same, or to exercise
     their rights to setoff against or other rights with respect to such Claims.
 12. Claims Description. Schedules D and E/F permit each Debtor to designate a Claim
     as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
     given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
     does not constitute an admission by that Debtor that such amount is not “disputed,”
     “contingent,” or “unliquidated,” or that such Claim is not subject to objection. Moreover,
     listing a Claim does not constitute an admission of liability by the Debtors.
 13. Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
     may not have listed all of their causes of action or potential causes of action against third-
     parties as assets in the Schedules and Statements, including, without limitation, causes of
     actions arising under the provisions of chapter 5 of the Bankruptcy Code and any other
     relevant non-bankruptcy laws to recover assets or avoid transfers. The Debtors reserve all
     of their rights with respect to any cause of action (including avoidance actions),
     controversy, right of setoff, cross-Claim, counter-Claim, or recoupment and any Claim on
     contracts or for breaches of duties imposed by law or in equity, demand, right, action,
     lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense,
     power, privilege, license, and franchise of any kind or character whatsoever, known,
     unknown, fixed or contingent, matured or unmatured, suspected or unsuspected,
     liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
     directly or derivatively, whether arising before, on, or after the Petition Date, in contract
     or in tort, in law, or in equity, or pursuant to any other theory of law (collectively,
     “Causes of Action”) they may have, and neither these Global Notes nor the Schedules and
     Statements shall be deemed a waiver of any Claims or Causes of Action or in any way

18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 159     Filed 10/16/19      Entered 10/16/19 09:32:13




      prejudice or impair the assertion of such Claims or Causes of Action.
 14. Summary of Significant Reporting Policies. The following is a summary of significant
     reporting policies:
                 a.     Undetermined Amounts. The description of an amount
                        as “unknown,” “TBD” or “undetermined” is not
                        intended to reflect upon the materiality of such amount.

                 b.     Totals. All totals that are included in the Schedules and
                        Statements represent totals of all known amounts. To
                        the extent there are unknown or undetermined amounts,
                        the actual total may be different than the listed total.
                 c.     Liens. Property and equipment listed in the Schedules
                        and Statements are presented without consideration of any
                        liens that may attach (or have attached) to such
                        property and equipment.

 15. Estimates and Assumptions. Because of the timing of the filings, management was
     required to make certain estimates and assumptions that affected the reported amounts
     of these assets and liabilities. Actual amounts could differ from those estimates, perhaps
     materially.
 16. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.
 17. Intercompany. The listing in the Schedules or Statements (including, without limitation,
     Schedule A/B or Schedule E/F) by the Debtors of any obligation between a Debtor
     and another Debtor is a statement of what appears in the Debtors’ books and records and
     does not reflect any admission or conclusion of the Debtors regarding whether such amount
     would be allowed as a Claim or how such obligations may be classified and/or
     characterized in a plan of reorganization or by the Bankruptcy Court.
 18. Setoffs. The Debtors incur certain offsets and other similar rights during the ordinary course
     of business. Offsets in the ordinary course can result from various items, including, without
     limitation, intercompany transactions, pricing discrepancies, returns, refunds, warranties,
     debit memos, credits, and other disputes between the Debtors and their suppliers and/or
     customers. These offsets and other similar rights are consistent with the ordinary course
     of business in the Debtors’ industry and are not tracked separately. Therefore, although
     such offsets and other similar rights may have been accounted for when certain amounts
     were included in the Schedules, offsets are not independently accounted for, and as such,
     are or may be excluded from the Debtors’ Schedules and Statements.
 19. Resident Names and Addresses. Resident and guardian names and addresses have been
     removed from the entries listed on the Schedules and Statements and have been replaced
     with reference to a unique resident number. Such redacted information is available upon
     entry of an order by the Bankruptcy Court authorizing the production of such redacted
     information.
 20. Global Notes Control. If the Schedules and Statements differ from these Global Notes,
     the Global Notes shall control.


18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 159     Filed 10/16/19    Entered 10/16/19 09:32:13




                   Specific Disclosures with Respect to the Debtors’ Schedules
 Schedule A/B. All values set forth in Schedule A/B reflect the book value of the Debtors’ assets
 as of September 10, 2019, unless otherwise noted below. Other than real property leases
 reported on Schedule A/B 55, the Debtors have not included leases and contracts on Schedule
 A/B. Leases and contracts are listed on Schedule G.

          Schedule A/B 3. Cash values held in financial accounts are listed on Schedule A/B 3
          as of September 10, 2019. Details with respect to the Debtors’ cash management
          system and bank accounts are provided in the Debtors’ Emergency Motion for Interim
          and Final Orders (I) Authorizing the Debtors to (A) Continue Using their Cash
          Management System and (B) Maintain Existing Bank Accounts and Business Forms;
          (II) Waiving Certain Deposit Guidelines; and (III) Granting Related Relief [Docket No.
          11] (the “Cash Management Motion”).
          Schedule A/B 11. Accounts receivable do not include intercompany receivables.
          Intercompany receivables are reported on Schedule A/B 77.
          Schedule A/B 15. Ownership interests in subsidiaries have been listed in Schedules
          A/B 15 as an undetermined amount because the fair market value of such ownership
          is dependent on numerous variables and factors and likely differs significantly from
          their net book value.
          Schedule A/B 55. The Debtors do not own any real property. The Debtors have also
          listed their real property leases in Schedule A/B 55, along with the Debtors leasehold
          improvements, if any.
          Schedule A/B 63. The Debtors maintain a resident database/list. The amount is listed
          as undetermined because the fair market value of such ownership cannot be
          determined.
          Schedule A/B 74 & 75. In the ordinary course of their businesses, the Debtors may have
          accrued, or may subsequently accrue, certain rights to counter-Claims, setoffs, refunds,
          or warranty Claims. Additionally, certain of the Debtors may be a party to pending
          litigation in which the Debtors have asserted, or may assert, Claims as a plaintiff or
          counter-Claims as a defendant. Because such Claims are unknown to the Debtors and
          not quantifiable as of the Petition Date, they are not listed on Schedule A/B 74 or 75.
          The Debtors’ failure to list any contingent and/or unliquidated claim held by the
          Debtors in response to these questions shall not constitute a waiver, release,
          relinquishment, or forfeiture of such claim.
 Schedule D. The Claims listed on Schedule D arose or were incurred on various dates;
 a determination of the date upon which each Claim arose or was incurred would be
 unduly burdensome and cost prohibitive. Accordingly, not all such dates are included. All
 Claims listed on Schedule D, however, appear to have been incurred before the Petition Date.
 Reference to the applicable loan agreements and related documents is necessary for a complete
 description of the collateral and the nature, extent, and priority of liens. Nothing in the
 Global Notes or the Schedules and Statements shall be deemed a modification or
 interpretation of the terms of such agreements. Except as specifically stated on Schedule D,

18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13




 real property lessors, utility companies, and other parties that may hold security deposits
 have not been listed on Schedule D. Nothing herein shall be construed as an admission by the
 Debtors of the legal rights of the Claimant or a waiver of the Debtors’ rights to recharacterize
 or reclassify such Claim or contract, including by filing a claim objection or adversary
 proceeding in respect of same.
 Moreover, the Debtors have not included on Schedule D parties that may believe their Claims
 are secured through setoff rights, letters of credit, surety bonds, or inchoate statutory lien rights.
 Schedule E/F part 2. The Debtors have used reasonable efforts to report all general unsecured
 Claims against the Debtors on Schedule E/F part 2, based upon the Debtors’ books and records
 as of the Petition Date.
 Determining the date upon which each Claim on Schedule E/F part 2 was incurred or arose
 would be unduly burdensome and cost prohibitive and, therefore, the Debtors do not list a
 date for each Claim listed on Schedule E/F part 2. Furthermore, claims listed on Schedule E/F
 part 2 may have been aggregated by unique creditor name and remit to address and may include
 several dates of incurrence for the aggregate balance listed.
 Schedule E/F part 2 contains information regarding pending litigation involving the Debtors.
 The dollar amount of potential Claims associated with any such pending litigation is listed as
 “undetermined” and marked as contingent, unliquidated, and disputed in the Schedules
 and Statements. Some of the litigation Claims listed on Schedule E/F may be subject to
 subordination pursuant to section 510 of the Bankruptcy Code. Schedule E/F part 2 may also
 include potential or threatened litigation claims. Any information contained in Schedule E/F
 part 2 with respect to such potential litigation shall not be a binding representation of the
 Debtors’ liabilities with respect to any of the potential suits and proceedings included therein.
 The Debtors expressly incorporate by reference into Schedule E/F part 2 all parties to pending
 litigation listed in the Debtors’ Statements 7, as contingent, unliquidated, and disputed claims,
 to the extent not already listed on Schedule E/F part 2.
 Schedule E/F part 2 reflects the prepetition amounts owing to counterparties to executory
 contracts and unexpired leases.     Such prepetition amounts, however, may be paid in
 connection with the assumption, or assumption and assignment, of executory contracts or
 unexpired leases. Additionally, Schedule E/F part 2 does not include potential rejection
 damage Claims, if any, of the counterparties to executory contracts and unexpired leases that
 may be rejected.
 Schedule G. Certain information, such as the contact information of the counter-party, may
 not be included where such information could not be obtained using the Debtors’ reasonable
 efforts. Listing or omitting a contract or agreement on Schedule G does not constitute an
 admission that such contract or agreement is or is not an executory contract or unexpired lease,
 was in effect on the Petition Date, or is valid or enforceable. Certain of the leases and contracts
 listed on Schedule G may contain certain renewal options, guarantees of payment,
 indemnifications, options to purchase, rights of first refusal, and other miscellaneous rights.
 Such rights, powers, duties, and obligations are not set forth separately on Schedule G.
 Certain confidentiality and non-disclosure agreements may not be listed on Schedule
 G.



18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 159      Filed 10/16/19     Entered 10/16/19 09:32:13




 Certain of the contracts and agreements listed on Schedule G may consist of several parts,
 including, purchase orders, amendments, restatements, waivers, letters, and other documents
 that may not be listed on Schedule G or that may be listed as a single entry. In some cases, the
 same supplier or provider may appear multiple times on Schedule G. This multiple listing is
 intended to reflect distinct agreements between the applicable Debtor and such supplier or
 provider. The Debtors expressly reserve their rights to challenge whether such related
 materials constitute an executory contract, a single contract or agreement, or multiple, severable
 or separate contracts.
 The contracts, agreements, and leases listed on Schedule G may have expired, have been
 terminated or may have been modified, amended, or supplemented from time to time by
 various amendments, restatements, waivers, estoppel certificates, letters, memoranda and
 other documents, instruments, and agreements that may not be listed therein despite the
 Debtors’ use of reasonable efforts to identify such documents. Further, unless otherwise
 specified on Schedule G, each executory contract or unexpired lease listed thereon shall
 include all exhibits, schedules, riders, modifications, declarations, amendments, supplements,
 attachments, restatements, or other agreements made directly or indirectly by any agreement,
 instrument, or other document that in any manner affects such executory contract or unexpired
 lease, without respect to whether such agreement, instrument, or other document is listed
 thereon.
 In addition, the Debtors may have entered into various other types of agreements in the ordinary
 course of their businesses, such as subordination, nondisturbance, and attornment agreements,
 supplemental agreements, settlement agreements, amendments/letter agreements, title
 agreements and confidentiality agreements. Such documents may not be set forth on Schedule
 G. Certain of the executory agreements may not have been memorialized and could be subject
 to dispute. Executory agreements that are oral in nature have not been included on the Schedule
 G.
 Schedule H. For purposes of Schedule H, the Debtors that are either the principal obligors
 or guarantors under the prepetition debt facilities are listed as Co-Debtors on Schedule H.
 The Debtors may not have identified certain guarantees associated with the Debtors’ executory
 contracts, unexpired leases, secured financings, debt instruments, and other such agreements.
 In the ordinary course of their businesses, the Debtors may be involved in pending or threatened
 litigation. These matters may involve multiple plaintiffs and defendants, some or all of whom
 may assert cross-Claims and counter-Claims against other parties. Because the Debtors have
 treated all such Claims as contingent, disputed, or unliquidated, such Claims have not been
 set forth individually on Schedule H. Litigation matters can be found on each Debtor’s
 Schedule E/F part 2 and Statement 7, as applicable.
                  Specific Disclosures with Respect to the Debtors’ Statements
 Statement 3. Statement 3 includes any disbursement or other transfer made by the Debtors
 within 90 days before the Petition Date except for those made to insiders (which payments
 appear in response to Statement question 4), employees, and bankruptcy professionals (which
 payments appear in Statement 11 and include any retainers paid to bankruptcy professionals).
 The amounts listed in Statement 3 reflect the Debtors’ disbursements netted against any check
 level detail; thus, to the extent a disbursement was made to pay for multiple invoices, only
 one entry has been listed on Statement 3.

18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 159     Filed 10/16/19      Entered 10/16/19 09:32:13




 Statement 4. Statement 4 accounts for a respective Debtor’s intercompany transactions, as
 well as other transfers to insiders as applicable. With respect to individuals, the amounts listed
 reflect the universe of payments and transfers to such individuals including compensation,
 bonus (if any), expense reimbursement, relocation reimbursement, and/or severance.
 Amounts paid on behalf of such employee for certain life and disability coverage, which
 coverage is provided to all of the Debtors’ employees, has not been included.
 Statement 5.    Statement 5 excludes goods returned in the ordinary course of
 business.
 Statement 7. Any information contained in Statement 7 shall not be a binding representation
 of the Debtors’ liabilities with respect to any of the suits and proceedings identified therein.
 Statement 10. The Debtors occasionally incur losses for a variety of reasons, including theft
 and property damage. The Debtors, however, may not have records of all such losses if
 such losses do not have a material impact on the Debtors’ businesses or are not reported for
 insurance purposes.
 Statement 11. Out of an abundance of caution, the Debtors have included payments to all
 professionals who have rendered any advice related the Debtors’ bankruptcy proceedings
 in Statement 11. However, it is possible that the disclosed fees also relate to other, non-
 bankruptcy related services, and may include services rendered to other parties.
 Statement 26d. The Debtors have provided financial statements in the ordinary course of their
 businesses to numerous financial institutions, creditors, and other parties within two years
 immediately before the Petition Date. Considering the number of such recipients and the
 possibility that such information may have been shared with parties without the Debtors’
 knowledge or consent or subject to confidentiality agreements, the Debtors have not disclosed
 any parties that may have received such financial statements for the purposes of Statement
 26d.
 Statement 30. Unless otherwise indicated in a Debtor’s specific response to Statement 30,
 the Debtors have included a comprehensive response to Statement 30 in Statement 4.




18271345.1
233620-10001
                        Case 8-19-76260-ast                                    Doc 159                  Filed 10/16/19                         Entered 10/16/19 09:32:13


 Fill in this information to identify the case:

 Debtor name            Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NEW YORK

 Case number (if known)               19-76271
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        4,891,617.49

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        4,891,617.49


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        5,877,266.66


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           776,049.69

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,063,753.70


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           7,717,070.05




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 159     Filed 10/16/19        Entered 10/16/19 09:32:13


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76271
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $300.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     CFG Depository Accounts                                 Gov't - Checking                1779                                             $0.00




           3.2.     CFG Depository Accounts                                 Non-Gov't - Checking            1787                                             $0.00



                                                                            Depository - Corporate
           3.3.     M&T Bank                                                Checking                        4254                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $300.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 159     Filed 10/16/19             Entered 10/16/19 09:32:13


 Debtor           Absolut Center for Nursing and Rehabilitation at                                Case number (If known) 19-76271
                  Three Rivers, LLC
                  Name




           7.1.     101 Creekside Drive, LLC- Security Deposit with Landlord                                                                 $235,480.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                              $235,480.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                            1,888,391.09    -                          723,259.07 =....                   $1,165,132.02
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                            $1,165,132.02
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used    Current value of
                                                      physical inventory         debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Food                                       8/31/19                             $10,755.59       Recent cost                        $10,755.59



 23.       Total of Part 5.                                                                                                               $10,755.59
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 159     Filed 10/16/19          Entered 10/16/19 09:32:13


 Debtor         Absolut Center for Nursing and Rehabilitation at                              Case number (If known) 19-76271
                Three Rivers, LLC
                Name



 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                 Unknown Valuation method         Book               Current Value                     Unknown

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used     Current value of
                                                                              debtor's interest       for current value         debtor's interest
                                                                              (Where available)

 39.       Office furniture
           See Schedule A/B: Part 7, Questions 39-45
           Attachment                                                                $655,071.14      Book                               $655,071.14



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $655,071.14
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used     Current value of
           Include year, make, model, and identification numbers              debtor's interest       for current value         debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 159      Filed 10/16/19       Entered 10/16/19 09:32:13


 Debtor         Absolut Center for Nursing and Rehabilitation at                              Case number (If known) 19-76271
                Three Rivers, LLC
                Name

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    2016/Ford/E350 Transit                                           $19,000.00       Book                                $19,000.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                            $19,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 101 Creekside Drive,
                     Painted Post, New
                     York                                 Leasehold                    Unknown                                               Unknown




 56.        Total of Part 9.                                                                                                                    $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 159     Filed 10/16/19        Entered 10/16/19 09:32:13


 Debtor         Absolut Center for Nursing and Rehabilitation at                              Case number (If known) 19-76271
                Three Rivers, LLC
                Name

59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Patient List                                                               Unknown       Book                                   Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Goodwill                                                                   Unknown       Book                                   Unknown



 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 159       Filed 10/16/19     Entered 10/16/19 09:32:13


 Debtor         Absolut Center for Nursing and Rehabilitation at                             Case number (If known) 19-76271
                Three Rivers, LLC
                Name

           Insurance (1 Resident Claim) Denials/Appeals
           Private Pay (28 Resident Claims) Attorney
           Referrals/Negotiations with Families/Collection Agency
           Medicaid (2 Resident Claims) Denials/Appeals                                                                            $882,695.44
           Nature of claim
           Amount requested                                          $882,695.44



           101 Creekside Drive, LLC and its affiliates                                                                                Unknown
           Nature of claim        Claims including, breach of
                                  contract, tort, other
           Amount requested                             $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

           NYS Dept of Health                                                                                                           $560.00
           Nature of claim                     Staff training expense
                                               reimbursement
           Amount requested                                       $560.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Absolut Facilities Mgt, LLC - Intercompany Claim                                                                     $1,922,623.30




 78.       Total of Part 11.                                                                                                   $2,805,878.74
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                       Case 8-19-76260-ast                            Doc 159               Filed 10/16/19                   Entered 10/16/19 09:32:13


 Debtor          Absolut Center for Nursing and Rehabilitation at                                                    Case number (If known) 19-76271
                 Three Rivers, LLC
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $300.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $235,480.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,165,132.02

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $10,755.59

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $655,071.14

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $19,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $2,805,878.74

 91. Total. Add lines 80 through 90 for each column                                                         $4,891,617.49            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $4,891,617.49




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
(1) wound surf alt pres matt                               $151.70            Book                         $151.70
(10) Body/Leg Slings                                       $324.88            Book                         $324.88
(10) Mini Condnste Remv Pumps                              $854.52            Book                         $854.52
(11) Mini Condensate Pumps                                 $830.36            Book                         $830.36
(2) 4-Drwr Vert File Cabinets                              $648.00            Book                         $648.00
(2) Electric Low Beds w/HB & FB                          $1,573.80            Book                       $1,573.80
(2) Mattresses                                             $107.98            Book                         $107.98
(2) Rexx Bed/Head/Foot Board                             $1,878.43            Book                       $1,878.43
(2) Rexx Electr Low Beds                                 $1,664.02            Book                       $1,664.02
(2) Rexx Electric Bed w/HB,FB                            $1,624.83            Book                       $1,624.83
(2) Rexx Electric Low Beds                               $1,699.74            Book                       $1,699.74
(20) Fallshield Floor Mats                                 $551.95            Book                         $551.95
(20) Overbed Tables                                        $825.82            Book                         $825.82
(3) Silver Sport Wheelchairs                               $300.64            Book                         $300.64
(4) New Vodavi Telephones                                  $319.00            Book                         $319.00
(4) TVs & Mounts TR                                        $475.19            Book                         $475.19
(4) TVs & Mounts TR                                        $509.55            Book                         $509.55
(4) TVs/Mounts TR Res Rms                                  $443.54            Book                         $443.54
(4) Vodavi Telephones                                      $384.68            Book                         $384.68
(5) Concentrators                                        $1,568.40            Book                       $1,568.40
(5) Wheelchair cushions                                      $0.00            Book                            $0.00
(6) Acer Chromebooks                                         $0.00            Book                            $0.00
(7) Cushions                                               $426.92            Book                         $426.92
(8) Divided Leg Slings                                     $352.45            Book                         $352.45
(9) Acer Chromebooks                                         $0.00            Book                            $0.00
1 low air loss mattress system                               $0.00            Book                            $0.00
1 vacuum                                                   $169.92            Book                         $169.92
11 -A/C units                                            $1,137.71            Book                       $1,137.71
2 Electric Low Beds                                         $75.96            Book                          $75.96
2 Mattresses 35x75x6                                       $503.92            Book                         $503.92


                                                      1 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
2 Mattresses 35x80x6                                       $665.47            Book                         $665.47
2 wound surface mattresses                               $1,313.92            Book                       $1,313.92
20 TV Res Rooms, 1 TV Lounge                                 $0.00            Book                            $0.00
2-Drawer treatment cart                                    $148.38            Book                         $148.38
2-sided Facility Sign                                    $1,121.47            Book                       $1,121.47
3 1/2 Quart Processor                                        $0.00            Book                            $0.00
3 bedside cabinets/4 chests                                $653.38            Book                         $653.38
3 dyson vacuums                                              $0.00            Book                            $0.00
3 Electric Hospital Beds                                   $223.50            Book                         $223.50
3 hand sets-sara lift                                        $0.00            Book                            $0.00
3 Low Air Loss Mattresses                                    $0.00            Book                            $0.00
3 Position Recliner                                        $875.08            Book                         $875.08
3 pressure reduc mattresses                                  $0.00            Book                            $0.00
3 pressure reduction mattress                                $0.00            Book                            $0.00
4 Dr Chests/Bedside cabinets                               $504.60            Book                         $504.60
4-Drawer Chest                                             $736.63            Book                         $736.63
5 Ergo Scoot Chairs                                      $2,130.65            Book                       $2,130.65
5 low air mattress systems                                   $0.00            Book                            $0.00
6 hi profile w/c cushions                                    $0.00            Book                            $0.00
6 Sauerman Condensate pumps                                $512.32            Book                         $512.32
80" Pressure Mattress                                      $529.92            Book                         $529.92
80" standard mattress                                        $0.00            Book                            $0.00
A/c boards                                                 $179.17            Book                         $179.17
A/C Unit                                                   $289.11            Book                         $289.11
Actuator - Roze Sit/Stand                                  $390.41            Book                         $390.41
Actuator for Lift                                          $375.73            Book                         $375.73
Actuator for Power Lifter                                  $821.32            Book                         $821.32
Actuator for Roze Sit to Stand                             $390.43            Book                         $390.43
Actuator for Roze Sit to Stand                           $2,448.64            Book                       $2,448.64
Adult Wheelchair                                             $0.00            Book                            $0.00


                                                      2 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Air Conditioning System                                $32,848.93             Book                     $32,848.93
Air Freshener                                              $967.31            Book                         $967.31
Air Freshner System                                        $901.64            Book                         $901.64
Air Mattress                                                 $0.00            Book                            $0.00
Air Mattresses                                               $0.00            Book                            $0.00
Air Unit Replacement                                   $10,963.33             Book                     $10,963.33
Alarm box/bed/chair/standard                                 $0.00            Book                            $0.00
Alarm Box/Pull Tab Alarm                                   $115.93            Book                         $115.93
Alarm/box/bed+chair sensor pad                               $0.00            Book                            $0.00
Alarms                                                       $0.00            Book                            $0.00
Alarms                                                       $0.00            Book                            $0.00
Alarms                                                       $0.00            Book                            $0.00
Alarms/pressure pads                                         $0.00            Book                            $0.00
Bariatric Bed                                              $524.68            Book                         $524.68
Bariatric Bed                                            $1,067.68            Book                       $1,067.68
Bariatric Bed w/HB,FB,Mattrs                             $1,209.75            Book                       $1,209.75
Bariatric bed w/mattress,rails                             $509.03            Book                         $509.03
Bariatric bed/rails/mattress                               $402.97            Book                         $402.97
Bariatric Bed/Rails/Overlay                              $1,203.71            Book                       $1,203.71
Bariatric Low Air Loss Mattres                             $803.80            Book                         $803.80
Bath twls/sheets/pillowcase                                  $0.00            Book                            $0.00
Bed&Chr Pad/Alarm&Assembly                                   $0.00            Book                            $0.00
Bed/Chair Alarms                                             $0.00            Book                            $0.00
Bed/chair alarms                                             $0.00            Book                            $0.00
Bed/Chair Alarms/Auto Reset                                  $0.00            Book                            $0.00
Bed/Chair Mat Sensors                                        $0.00            Book                            $0.00
Bed/chair pads                                               $0.00            Book                            $0.00
Bed/chair pads                                               $0.00            Book                            $0.00
Bed/Chair Sens.Pads/Alarm Box                              $114.74            Book                         $114.74
Bed/Chair sensor pads                                        $0.00            Book                            $0.00


                                                      3 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
Bed/Chair Sensor Pads                                        $0.00            Book                            $0.00
Bed/Chair Sensor Pads                                        $0.00            Book                            $0.00
Bed/Chair snsr pads/alarm bx                                 $0.00            Book                            $0.00
Bed/chair/box alarms                                         $0.00            Book                            $0.00
Bed/chair/standard alarms                                    $0.00            Book                            $0.00
Bed/HB/FB/Mattress                                       $1,468.06            Book                       $1,468.06
Bed/HB/FB/Rails/Mattress                                 $1,333.24            Book                       $1,333.24
Bed/Mattress                                               $747.94            Book                         $747.94
Bedside Cabinets                                           $575.51            Book                         $575.51
Bedside cabinets/drawers                                   $679.34            Book                         $679.34
Bedside furniture                                          $645.99            Book                         $645.99
Bipap ST System                                          $1,758.70            Book                       $1,758.70
BiPAP w/Humidifier                                         $178.60            Book                         $178.60
Blender                                                      $0.00            Book                            $0.00
Blueridge recliner                                         $226.04            Book                         $226.04
Body slings for patient lift                                 $0.00            Book                            $0.00
Boiler piping repaced                                    $1,431.14            Book                       $1,431.14
Boiler relief valves                                       $308.07            Book                         $308.07
Booda pedel chair                                          $910.66            Book                         $910.66
BP/Pulse Oximetry Stand                                    $124.11            Book                         $124.11
Brass Commercial Lav Faucet                                $497.99            Book                         $497.99
Breezeway - Main Beam                                       $90.00            Book                          $90.00
Broda Pedal Rocker                                         $562.46            Book                         $562.46
Burner Assembly                                              $0.00            Book                            $0.00
Cabinet Heaters                                            $780.21            Book                         $780.21
Cabinets/chest drawers                                     $728.02            Book                         $728.02
Call Bell Stations                                           $0.00            Book                            $0.00
Camera Systems                                             $402.25            Book                         $402.25
Carpet extractor                                             $0.00            Book                            $0.00
Carpeting                                                    $0.00            Book                            $0.00


                                                      4 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Ceiling fan                                                $997.89            Book                         $997.89
Chair scale                                                $180.40            Book                         $180.40
Chair/bed pad alarms                                         $0.00            Book                            $0.00
Chair/Bed pad alarms                                         $0.00            Book                            $0.00
Chair/pull tab/box alarms                                    $0.00            Book                            $0.00
Circulator Pump                                              $0.00            Book                            $0.00
Circulator pumps installed                               $1,737.23            Book                       $1,737.23
Commercial Washer                                            $0.00            Book                            $0.00
Compact Oxy Concentrator                                   $757.35            Book                         $757.35
Computer                                                     $0.00            Book                            $0.00
Computer                                                     $0.00            Book                            $0.00
Computer- Conf. Room                                         $0.00            Book                            $0.00
Concentrator                                               $382.35            Book                         $382.35
Concentrator                                               $401.20            Book                         $401.20
Concentrator                                               $722.12            Book                         $722.12
Concentrator w/sensor                                       $69.77            Book                          $69.77
Concentrators                                                $0.00            Book                            $0.00
Concentrators                                                $0.00            Book                            $0.00
Concentrators                                                $0.00            Book                            $0.00
Concentrators                                              $487.93            Book                         $487.93
Concentrators                                              $623.75            Book                         $623.75
Concentrators                                            $1,045.61            Book                       $1,045.61
Concentrators                                            $1,932.96            Book                       $1,932.96
Concentrators (4)                                          $697.07            Book                         $697.07
Concentrators-4                                              $0.00            Book                            $0.00
Cond Pump TR                                               $831.06            Book                         $831.06
Condensate Pumps for A/C                                     $0.00            Book                            $0.00
Control board for A/C                                      $370.26            Book                         $370.26
Convertible Exercise Stairs                                  $0.00            Book                            $0.00
Conveyor Toaster                                           $582.13            Book                         $582.13


                                                      5 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Copier fax board attchmnt                                    $0.00            Book                            $0.00
Copper pipe                                                $713.32            Book                         $713.32
Corridor Lights - acq 2007                                   $0.00            Book                            $0.00
Courtyard Door Locks/keys                                $1,159.24            Book                       $1,159.24
Covebase/Cove glue                                           $0.00            Book                            $0.00
C-pap Machine                                                $0.00            Book                            $0.00
Cubicle Curtains                                             $0.00            Book                            $0.00
Curtains                                                     $0.00            Book                            $0.00
Cushion/leg sling                                           $75.67            Book                          $75.67
Dbl Stack Gas Convection Oven                            $3,888.00            Book                       $3,888.00
Desk                                                         $0.00            Book                            $0.00
Desk, Chairs, File Cabinet                                 $222.32            Book                         $222.32
Digital scale                                              $111.78            Book                         $111.78
Digital Scale                                              $112.70            Book                         $112.70
Dinet tray                                                 $125.87            Book                         $125.87
Dishes, Fruit Bowls                                          $0.00            Book                            $0.00
Dishmachine-booster heater                                 $251.14            Book                         $251.14
Divided Leg Slings                                           $0.00            Book                            $0.00
Divided leg slings                                         $219.70            Book                         $219.70
Divided Leg Slings                                         $310.97            Book                         $310.97
Door Frame/Drywall-New Office                              $436.49            Book                         $436.49
DOOR LEVERS                                              $3,849.02            Book                       $3,849.02
Doors-Wash Rm/Kitchen entry                              $1,598.52            Book                       $1,598.52
Double Rack Garment Racks                                  $427.59            Book                         $427.59
Drop Arm Commode                                            $27.05            Book                          $27.05
Dual patient call stations                                   $0.00            Book                            $0.00
Economy Narcotic Cabinets                                  $389.27            Book                         $389.27
Ele. bed/headboard/footboard                               $434.76            Book                         $434.76
Elec Bed/Bed Ends                                        $1,032.98            Book                       $1,032.98
Elec.Low Bed w/Deck/Board                                  $419.67            Book                         $419.67


                                                      6 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Electric Bed                                               $318.91            Book                         $318.91
Electric Bed                                               $450.24            Book                         $450.24
Electric bed                                               $642.45            Book                         $642.45
Electric Bed                                             $1,396.50            Book                       $1,396.50
Electric bed/head+foot boards                              $434.40            Book                         $434.40
ELECTRIC BEDS                                              $149.63            Book                         $149.63
Electric Hospital Bed                                        $0.00            Book                            $0.00
Electric Low Beds                                           $75.67            Book                          $75.67
Electric Low Beds                                          $108.51            Book                         $108.51
Electric Low Beds/Bed Tables                                 $0.00            Book                            $0.00
Electrical Wiring                                        $1,992.62            Book                       $1,992.62
Exercise equipment                                           $0.00            Book                            $0.00
Exhaust Fan/Air Unit                                       $981.49            Book                         $981.49
Exterior Camera Sys/Cables                                  $57.23            Book                          $57.23
EZ Landing Strips                                           $68.63            Book                          $68.63
Faucets for resident rooms                                 $986.05            Book                         $986.05
File cabinet                                               $307.78            Book                         $307.78
File cabinet - 4 drawer                                    $356.05            Book                         $356.05
File Cabinets & Carts                                        $0.00            Book                            $0.00
Fire Safe                                                  $251.37            Book                         $251.37
Firespray top wall                                         $378.00            Book                         $378.00
Firespray top wall                                         $630.00            Book                         $630.00
Firewatch 411 Dialer                                         $0.00            Book                            $0.00
Fitted Sheets                                                $0.00            Book                            $0.00
Floor Buffer                                                 $0.00            Book                            $0.00
Floor Buffer                                               $906.44            Book                         $906.44
Floor Mat                                                  $363.83            Book                         $363.83
Floor Mats                                               $1,057.48            Book                       $1,057.48
Floor Tile                                               $1,539.00            Book                       $1,539.00
Folding shower bed                                         $666.48            Book                         $666.48


                                                      7 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Food Processor                                             $498.42            Book                         $498.42
Food processor                                             $732.50            Book                         $732.50
Foot/Head Board/Bed                                        $455.30            Book                         $455.30
Freezer Compressor                                           $0.00            Book                            $0.00
Freezer pressure control                                     $0.00            Book                            $0.00
Freezer pressure control                                    $84.86            Book                          $84.86
Full Electric REXX bed w/ HBFB                           $1,024.12            Book                       $1,024.12
Garbage disposal                                           $570.38            Book                         $570.38
Garment Rack & Basket Shelf                                $678.83            Book                         $678.83
Gas valve for dryer #3                                       $0.00            Book                            $0.00
Gel cushion                                                 $70.44            Book                          $70.44
Gel foam cushions                                            $0.00            Book                            $0.00
Generator Distributor Assy                                 $260.88            Book                         $260.88
Glass Replacement                                          $374.05            Book                         $374.05
Hamper stand                                                 $0.00            Book                            $0.00
Hand Controls/REXX Bed                                     $456.28            Book                         $456.28
Head/footboard/Rexx bed                                    $520.20            Book                         $520.20
Heat exchanger replacement A/C                           $1,649.50            Book                       $1,649.50
Heating unit-switch/motor                                  $737.61            Book                         $737.61
Hospital Bed & Mattress                                      $0.00            Book                            $0.00
Hot water holding tank                                   $4,573.74            Book                       $4,573.74
HP Color Laserjet                                           $89.45            Book                          $89.45
HP Laserjet Printer                                          $0.00            Book                            $0.00
HP Terminal/Monitor-Staff.Coord.                           $183.65            Book                         $183.65
HP thin client monitor/tower                               $457.05            Book                         $457.05
HP Thin Client/Monitor                                     $185.05            Book                         $185.05
HP Thin Client/Monitor-OnShift                             $185.31            Book                         $185.31
HP Thin Client-TR MDS Coord.                               $258.62            Book                         $258.62
HVAC condenser                                           $2,098.05            Book                       $2,098.05
Ice Machine                                                  $0.00            Book                            $0.00


                                                      8 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                     Collectibles)              Debtor's Interest       for Current Value        Debtor's Interest
Ice Machine                                              $2,720.86            Book                       $2,720.86
Inducer Motor Assemblies                                 $1,302.69            Book                       $1,302.69
Insatll Door mag,keypad&button                             $123.80            Book                         $123.80
Inst New Heating Coil-Boiler                             $7,503.12            Book                       $7,503.12
Install booster heater                                     $518.08            Book                         $518.08
Install circuit- heater boost                            $2,606.05            Book                       $2,606.05
Install circuit on generator                               $351.30            Book                         $351.30
Install Circulating Pump                                 $4,340.28            Book                       $4,340.28
Install Evaporator Coil                                    $693.51            Book                         $693.51
Install Exterior Antenna                                   $557.90            Book                         $557.90
Install generator breaker                                  $581.90            Book                         $581.90
Install mixing valve                                       $363.51            Book                         $363.51
Install motor starter - RTU                                $263.04            Book                         $263.04
Install new A/C board                                      $379.12            Book                         $379.12
Install New Booster Heater                               $1,173.15            Book                       $1,173.15
Install new cable for phones                                $83.63            Book                          $83.63
Install new dialer - alarms                                $604.30            Book                         $604.30
Install New Expansion Tank                                 $101.46            Book                         $101.46
Install new fire alarms                                    $178.42            Book                         $178.42
Install New Smoke Detectors                                $595.42            Book                         $595.42
Install new water heater                                     $0.00            Book                            $0.00
Install of hilti fire stop sys                             $932.61            Book                         $932.61
Install Oven ignition control                                $0.00            Book                            $0.00
Install RTU ignition module                                $311.15            Book                         $311.15
Install waterproof floor                                 $2,357.50            Book                       $2,357.50
Installation of power supply                             $1,420.67            Book                       $1,420.67
Installation-New Washer                                    $504.90            Book                         $504.90
Installed amp - walk-in cooler                             $181.56            Book                         $181.56
Installed New Boiler Burners                               $145.86            Book                         $145.86
Installed new motor in freezer                             $835.28            Book                         $835.28


                                                      9 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Installed new pipe on Boiler                                $93.64            Book                          $93.64
Installed pipe & connector                                 $674.38            Book                         $674.38
Installed zone valve & pilot                                $96.36            Book                          $96.36
Invacare 3 position recliners                              $417.42            Book                         $417.42
Invacare 9000XT Recliner W/C                               $343.41            Book                         $343.41
Invacare concentrator                                      $410.30            Book                         $410.30
InvaCare Wheelchairs                                         $0.00            Book                            $0.00
Ipad Air w/Mgt Suite                                         $0.00            Book                            $0.00
Jasmine Patient Lift                                     $2,793.69            Book                       $2,793.69
Jasmine Patient Lift                                     $3,028.59            Book                       $3,028.59
Kitchen warmer heat controls                               $341.88            Book                         $341.88
Label Printer/Software/Labels                              $154.95            Book                         $154.95
Ladies Room-Front Lobby                                      $0.00            Book                            $0.00
Landing strip floor mat                                      $0.00            Book                            $0.00
Landing Strip Floor Mat                                      $0.00            Book                            $0.00
Laserjet Printer                                             $0.00            Book                            $0.00
Laserjet Printer                                             $0.00            Book                            $0.00
LaserJet Printer, Screen                                     $0.00            Book                            $0.00
LED Monitor-Inlighten                                       $82.29            Book                          $82.29
Leg Sling / Body Sling                                     $288.31            Book                         $288.31
Leg slings                                                   $0.00            Book                            $0.00
Leg Slings                                                  $74.51            Book                          $74.51
Leg Slings                                                  $77.89            Book                          $77.89
Leg Slings                                                 $110.64            Book                         $110.64
Leg Slings                                                 $407.30            Book                         $407.30
Leg Slings                                                 $470.35            Book                         $470.35
Leg Slings                                                 $485.66            Book                         $485.66
Leg Slings                                                 $589.33            Book                         $589.33
Leg Slings (8)                                             $268.15            Book                         $268.15
Lift Mast Assembly                                           $0.00            Book                            $0.00


                                                     10 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Line conditioner/transformer                             $1,054.78            Book                       $1,054.78
Low Airloss Mattress                                         $0.00            Book                            $0.00
Low Beds, Head/Footboards                                   $89.98            Book                          $89.98
Marisa Mast Assebly                                        $130.39            Book                         $130.39
Marissa Patient Lift XL                                      $0.00            Book                            $0.00
Mattress                                                    $97.05            Book                          $97.05
Mattress                                                   $107.91            Book                         $107.91
Mattress                                                   $107.92            Book                         $107.92
Mattress                                                   $118.85            Book                         $118.85
Mattress                                                   $118.85            Book                         $118.85
Mattress                                                   $118.91            Book                         $118.91
Mattress                                                   $178.32            Book                         $178.32
Mattress                                                   $274.69            Book                         $274.69
Mattress                                                   $429.97            Book                         $429.97
Mattress                                                   $480.24            Book                         $480.24
Mattress                                                   $485.55            Book                         $485.55
Mattress                                                   $582.27            Book                         $582.27
Mattress                                                   $728.85            Book                         $728.85
Mattress overlay system                                    $558.85            Book                         $558.85
Mattresses                                                 $178.32            Book                         $178.32
Mattresses                                                 $263.10            Book                         $263.10
Mattresses                                                 $263.10            Book                         $263.10
Mattresses                                                 $263.10            Book                         $263.10
Mattresses                                                 $274.91            Book                         $274.91
Mattresses                                                 $288.62            Book                         $288.62
Mattresses                                                 $665.48            Book                         $665.48
Mattresses (2)                                             $369.07            Book                         $369.07
Mattresses (2)                                             $519.44            Book                         $519.44
Mattresses (2)                                             $665.48            Book                         $665.48
Mattresses (2)                                             $728.85            Book                         $728.85


                                                     11 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Mattresses (2)                                             $728.85            Book                         $728.85
Mattresses (2)                                             $728.86            Book                         $728.86
Mattresses (2)                                             $728.86            Book                         $728.86
Mattresses (2)                                             $728.86            Book                         $728.86
Mattresses (3)                                             $998.21            Book                         $998.21
Mattresses (4)                                             $724.37            Book                         $724.37
Mattresses with pumps                                        $0.00            Book                            $0.00
Mattressess                                                $374.29            Book                         $374.29
Med/Small Leg Slings                                         $0.00            Book                            $0.00
Mens Room-Front Lobby                                        $0.00            Book                            $0.00
Mesh cubicle curtains                                        $0.00            Book                            $0.00
Metal Door-New Office                                      $438.48            Book                         $438.48
Mixing Valve                                               $667.80            Book                         $667.80
Mixing valve                                               $678.03            Book                         $678.03
MIXING VAVLE                                                $87.92            Book                          $87.92
Motor- heating unit                                        $606.30            Book                         $606.30
Mower                                                        $0.00            Book                            $0.00
MUA Unit Replaced Time Delay                               $229.42            Book                         $229.42
Nace care self-contained                                     $0.00            Book                            $0.00
Napkins/tablecloths                                          $0.00            Book                            $0.00
Neg pressure wound vac.                                      $0.00            Book                            $0.00
New air proving switch                                       $0.00            Book                            $0.00
New bearing on heater                                       $76.44            Book                          $76.44
New Blacktop Driveway                                  $13,993.87             Book                     $13,993.87
New boiler payment #2                                  $13,288.84             Book                     $13,288.84
New compressor                                             $555.39            Book                         $555.39
New compressor                                           $1,780.81            Book                       $1,780.81
New Compressor/Labor                                     $1,915.11            Book                       $1,915.11
New contactor for dryer                                      $0.00            Book                            $0.00
New Detectors                                              $475.98            Book                         $475.98


                                                     12 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
New door heater and trim                                     $0.00            Book                            $0.00
New Freezer Floor                                        $5,983.00            Book                       $5,983.00
New hot water boiler                                     $3,645.00            Book                       $3,645.00
New Light Fixtures                                       $5,618.05            Book                       $5,618.05
New motor for heating unit                                 $309.20            Book                         $309.20
New parts for plate warmer                                 $179.82            Book                         $179.82
New thermostat                                             $236.04            Book                         $236.04
New Washer                                               $7,828.33            Book                       $7,828.33
Nintendo Wii Game System                                     $0.00            Book                            $0.00
Nintendo Wii Game System-Activ                               $0.00            Book                            $0.00
NPWT Device                                              $1,000.73            Book                       $1,000.73
NPWT PRO Therapy Device                                    $981.13            Book                         $981.13
Nurse call station                                       $1,034.30            Book                       $1,034.30
Nurse Call Stations                                        $949.05            Book                         $949.05
Nurse Call System                                      $14,378.00             Book                     $14,378.00
Nurse Call System Replacement                            $2,754.29            Book                       $2,754.29
Nurse Call System Replcmnt                               $3,366.36            Book                       $3,366.36
Nurse Call System Replcmnt                               $3,366.36            Book                       $3,366.36
Nurse Call Transformer                                   $2,560.72            Book                       $2,560.72
On-Site Defribrillator/Cabinet                             $819.50            Book                         $819.50
Oscillating Air Circulator                                  $85.42            Book                          $85.42
Outdoor Storage Shed                                         $0.00            Book                            $0.00
Outlets/Plugs                                              $640.66            Book                         $640.66
Overbed Tables                                             $141.88            Book                         $141.88
Overbed Tables                                             $144.64            Book                         $144.64
Overbed Tables                                             $145.06            Book                         $145.06
Overbed Tables                                             $502.50            Book                         $502.50
Overbed Tables                                             $648.64            Book                         $648.64
Overbed Tables                                             $864.34            Book                         $864.34
Oximeters                                                    $0.00            Book                            $0.00


                                                     13 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Oxygen Concentrators                                         $0.00            Book                            $0.00
Oxygen Room Construction                                 $1,407.45            Book                       $1,407.45
Oxygen Sensor                                                $0.00            Book                            $0.00
Paint - resident rooms                                       $0.00            Book                            $0.00
Paint for Residents Rooms                                    $0.00            Book                            $0.00
Paint Resident Rooms, Hallway                                $0.00            Book                            $0.00
Panacea Clinical 80" Mattress                                $0.00            Book                            $0.00
Panacea Clinical Mattress                                    $0.00            Book                            $0.00
Panacea Clinical Mattress                                    $0.00            Book                            $0.00
Panacea Mattresses                                           $0.00            Book                            $0.00
Parking Lot Repair 2 of 2                              $21,234.65             Book                     $21,234.65
Parking Lot Repair-1 of 2                              $21,234.65             Book                     $21,234.65
Patient lift and digital scale                           $2,153.51            Book                       $2,153.51
Patient Lift w/Scale                                     $2,789.99            Book                       $2,789.99
Patient Power Lift                                           $0.00            Book                            $0.00
Patient Station Wall Units                                   $0.00            Book                            $0.00
Patient Stations                                             $0.00            Book                            $0.00
PAVING                                                       $0.00            Book                            $0.00
Paving Parking Lot                                           $0.00            Book                            $0.00
PCC Software                                             $1,465.83            Book                       $1,465.83
Pedal Exercisers                                            $25.40            Book                          $25.40
Phone purchase                                              $74.71            Book                          $74.71
Pictures for Walls                                           $0.00            Book                            $0.00
Platform Mounted Parallel Bars                             $340.01            Book                         $340.01
Power lift                                                 $150.60            Book                         $150.60
Power lift patient                                          $76.14            Book                          $76.14
Powers Mixing Valve                                      $2,118.65            Book                       $2,118.65
Pressure Mattress                                            $0.00            Book                            $0.00
Pressure mattress                                            $0.00            Book                            $0.00
Pressure Mattress                                          $424.30            Book                         $424.30


                                                     14 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Pressure Mattress                                          $529.90            Book                         $529.90
Pressure Mattress System                                     $0.00            Book                            $0.00
Pressure mattresses                                          $0.00            Book                            $0.00
Pressure Reduction Mattress                                  $0.00            Book                            $0.00
Printer/Cable/Port Switch                                    $0.00            Book                            $0.00
Pull Tab Alarms/Chair Sens.Pad                              $83.63            Book                          $83.63
Pull Tab/Std. Alarms                                       $110.92            Book                         $110.92
Pump & pump accessories                                  $1,100.88            Book                       $1,100.88
Pumps Rebuilt                                            $2,021.06            Book                       $2,021.06
Railing                                                    $586.42            Book                         $586.42
Rebuild Hot Water Pump                                       $0.00            Book                            $0.00
Rebuild washer motor                                         $0.00            Book                            $0.00
Rebuild water softener valve                               $319.41            Book                         $319.41
Rebuilt Disposal                                             $0.00            Book                            $0.00
Recirculate pumps-water heater                             $325.64            Book                         $325.64
Recliner                                                   $723.39            Book                         $723.39
Recliner                                                   $769.29            Book                         $769.29
Reclining Wheelchairs                                      $130.13            Book                         $130.13
Reclining Wheelchairs (4)                                  $500.89            Book                         $500.89
Recondition HVAC Unit                                        $0.00            Book                            $0.00
Recondition HVAC Unit                                        $0.00            Book                            $0.00
Recondition HVAC Unit                                        $0.00            Book                            $0.00
Recondition HVAC Units                                       $0.00            Book                            $0.00
Reconditioned pump                                         $633.00            Book                         $633.00
Refrigerator-49 cu ft                                    $1,249.20            Book                       $1,249.20
Refurbished roof unit                                        $0.00            Book                            $0.00
Refurbished washing machine                                  $0.00            Book                            $0.00
Reliant Power Stand-Up Lift                              $1,867.38            Book                       $1,867.38
Relocate TVs Outlets                                     $2,613.45            Book                       $2,613.45
Remote hand controls                                         $0.00            Book                            $0.00


                                                     15 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Remv Old/Inst (2) new HM Doors                           $3,350.91            Book                       $3,350.91
Renovate walk in freezer floor                           $2,235.85            Book                       $2,235.85
Repair Call Bell Units                                       $0.00            Book                            $0.00
Repair Fire walls in Ceiling                                $98.93            Book                          $98.93
Repalce Assembly - dryer                                     $0.00            Book                            $0.00
Repl Roof Flashing/Stop Edge                             $7,267.71            Book                       $7,267.71
Replace Alarm Panel-2 of 2                               $2,413.40            Book                       $2,413.40
Replace Battery in Marisa                                    $0.00            Book                            $0.00
Replace Bearing Assy/Impeller                                $0.00            Book                            $0.00
Replace Boiler Water Lines                               $2,312.66            Book                       $2,312.66
Replace cable to Fax Machine                               $294.95            Book                         $294.95
Replace control board                                      $496.77            Book                         $496.77
Replace Door Closers                                       $298.34            Book                         $298.34
Replace drain line                                       $1,019.30            Book                       $1,019.30
Replace Floor in Res/Bathrooms                               $0.00            Book                            $0.00
Replace hot water tank                                   $3,877.97            Book                       $3,877.97
Replace Hydronic Heat Bundle                             $4,098.60            Book                       $4,098.60
Replace ignition/pilot-A1 unit                             $894.56            Book                         $894.56
Replace ignition/pilot-MUA                                 $542.17            Book                         $542.17
Replace leaky roof areas                                     $0.00            Book                            $0.00
Replace module,wiring                                    $1,062.70            Book                       $1,062.70
Replace motor and assembly                                  $72.97            Book                          $72.97
Replace oven burners & valves                              $112.08            Book                         $112.08
Replace Roof Tiles                                           $0.00            Book                            $0.00
Replace Sewer Line Pipe                                  $2,948.40            Book                       $2,948.40
Replace Shower                                           $1,909.00            Book                       $1,909.00
Replace Shower Valve                                         $0.00            Book                            $0.00
Replace Transformer                                      $1,431.90            Book                       $1,431.90
Replace Transformer                                      $1,895.04            Book                       $1,895.04
Replace Walk-In Freezer Doow                             $2,289.87            Book                       $2,289.87


                                                     16 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Replace washer valves                                        $0.00            Book                            $0.00
Replace Water Line                                       $2,755.29            Book                       $2,755.29
Replaced Air Damper Actuator                             $1,328.94            Book                       $1,328.94
Replaced Combustin Motor                                    $74.25            Book                          $74.25
Replaced Combustion motor                                   $66.76            Book                          $66.76
Replaced door magnet                                       $392.04            Book                         $392.04
Replaced Faulty Dialer                                   $1,364.97            Book                       $1,364.97
Replaced freezer compressor                                  $0.00            Book                            $0.00
Replaced governor on generator                             $323.55            Book                         $323.55
Replaced motor in dryer                                    $272.51            Book                         $272.51
Replaced motor on HVAC units                               $527.33            Book                         $527.33
Replaced nurses station phone                                $0.00            Book                            $0.00
Replaced roof tiles                                          $0.00            Book                            $0.00
Replaced Roof Tiles                                          $0.00            Book                            $0.00
Replaced Rooftop MUA Unit                                $6,820.00            Book                       $6,820.00
Replaced RTU motor & wiring                              $1,232.51            Book                       $1,232.51
Replaced section on roof                                     $0.00            Book                            $0.00
ReplaceFireAlarmPanel-1of2                               $2,413.41            Book                       $2,413.41
Replcd Dryer Bucket/Bearing                                $255.96            Book                         $255.96
Resurface Asphalt Parking Lot                            $4,050.00            Book                       $4,050.00
Resurface/pave driveway                                      $0.00            Book                            $0.00
Rewire basebord circ. pumps                              $1,478.98            Book                       $1,478.98
REXX bed/hd+ft board/mattress                            $1,123.71            Book                       $1,123.71
Rexx bed/headboard/foot board                              $518.84            Book                         $518.84
Rexx Elec Full Bed w/ HBFB                               $2,061.80            Book                       $2,061.80
Rexx Electric Bed                                          $639.84            Book                         $639.84
REXX Electric Bed                                          $649.13            Book                         $649.13
Rexx Electric Bed                                          $658.74            Book                         $658.74
Rexx Electric Bed                                          $660.82            Book                         $660.82
REXX Electric Bed                                          $662.35            Book                         $662.35


                                                     17 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Rexx Electric Bed                                          $680.80            Book                         $680.80
Rexx Electric Beds                                       $1,304.77            Book                       $1,304.77
Rexx Electric Low Bed w/Mattress                         $1,429.51            Book                       $1,429.51
Rexx Full Electric Bed                                     $855.89            Book                         $855.89
Rexx full electric bed                                   $1,022.95            Book                       $1,022.95
Rexx Full Electric Low Beds                              $1,113.89            Book                       $1,113.89
ROHO cushion                                               $234.26            Book                         $234.26
ROHO cushions                                              $350.65            Book                         $350.65
Roho Cushions                                              $361.22            Book                         $361.22
Roho Cushions                                              $602.17            Book                         $602.17
ROHO gel cushions/leg slings                               $931.52            Book                         $931.52
Roho Quadtro Slct WC cushions                                $0.00            Book                            $0.00
Roho Wheelchair Cushion                                    $461.35            Book                         $461.35
Roof - replaced motor & blower                              $41.42            Book                          $41.42
Roof heat exchanger                                      $2,685.28            Book                       $2,685.28
Roof Renovation                                              $0.00            Book                            $0.00
Roof Unit Bearings                                          $89.10            Book                          $89.10
Rooftop Pumps                                              $208.02            Book                         $208.02
Rpl Circuit boards on 2AC unts                             $324.23            Book                         $324.23
Rplcd Sheave/Belt-MUA A1 Unit                              $757.85            Book                         $757.85
RTU damper motor/gas valve                                 $613.14            Book                         $613.14
Samsung 46" LCD TV-res lounge                                $0.00            Book                            $0.00
Sandblasted Signs                                            $0.00            Book                            $0.00
Scale for Jasmine lift                                     $369.67            Book                         $369.67
Scale for Jasmine Lift                                     $920.07            Book                         $920.07
Scale for Jasmine Lift                                   $1,174.77            Book                       $1,174.77
Security Cameras/Cables                                      $0.00            Book                            $0.00
Shower chair                                               $399.84            Book                         $399.84
Shower Chair                                               $475.60            Book                         $475.60
Single Ramp Foldup WC Scale                                  $0.00            Book                            $0.00


                                                     18 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Sink Disposal                                            $1,986.46            Book                       $1,986.46
SINK LEVERS & TRAPS                                        $992.69            Book                         $992.69
Sit to stand electronic lift                             $1,346.09            Book                       $1,346.09
Sit to stand patient lift                                $1,139.86            Book                       $1,139.86
Slings/Starry Night Cushions                               $136.13            Book                         $136.13
Smart Bed Chair and Pad                                      $0.00            Book                            $0.00
Snow Blower                                                $528.44            Book                         $528.44
Sprinkler system                                      $132,895.97             Book                    $132,895.97
Starry night cushions                                      $211.79            Book                         $211.79
Starry Night Cushions                                      $353.60            Book                         $353.60
Step cross trainer                                       $2,531.23            Book                       $2,531.23
Storage Shed                                             $2,842.62            Book                       $2,842.62
Thera Glide Saftety Glider                                 $833.65            Book                         $833.65
Thin Client & Monitor                                      $189.72            Book                         $189.72
Thin client/computer                                         $0.00            Book                            $0.00
Thin Client-Conference Room                                  $0.00            Book                            $0.00
Tile and Adhesive                                        $4,858.98            Book                       $4,858.98
Tilt Actuator Kit/Motor                                    $831.03            Book                         $831.03
Tilt rocker/broda chair                                    $910.66            Book                         $910.66
Tool Kit                                                     $0.00            Book                            $0.00
Towels/washcloths                                            $0.00            Book                            $0.00
Troffer Lights                                             $451.19            Book                         $451.19
TV/ Wall Mounts/clocks                                       $0.00            Book                            $0.00
TVs/wall mounts                                              $0.00            Book                            $0.00
Vacuum cleaner                                             $169.92            Book                         $169.92
Vacuum Cleaner                                             $237.88            Book                         $237.88
Van Motor                                                    $0.00            Book                            $0.00
Vertical Cutter/Mixer                                        $0.00            Book                            $0.00
Vertical file w/drawers                                    $421.20            Book                         $421.20
Vibrance delux vaccuums                                     $61.17            Book                          $61.17


                                                     19 of 21
           Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Vibrance deluxe vacuums                                      $0.00            Book                            $0.00
Vinyl Flooring-Hallway/Lobby                           $10,986.30             Book                     $10,986.30
Vital Sign Monitor                                           $0.00            Book                            $0.00
Vitalstim electrodes -PT                                     $0.00            Book                            $0.00
Voice Cable in Phys Office                                   $0.00            Book                            $0.00
W/C arms w/leg rest detach                                   $0.00            Book                            $0.00
W/C Detach Arms/Legrest                                      $0.00            Book                            $0.00
W/C Legrest or Carry Bags                                    $0.00            Book                            $0.00
W/C Roho Cushions                                            $0.00            Book                            $0.00
Walk-in Cooler                                             $484.20            Book                         $484.20
Walk-in freezer door replaced                              $677.88            Book                         $677.88
Walkway                                                  $9,576.00            Book                       $9,576.00
WALKWAYS                                                   $898.33            Book                         $898.33
Washer                                                       $0.00            Book                            $0.00
Washer Motor                                                 $0.00            Book                            $0.00
Washer refurbish                                             $0.00            Book                            $0.00
Washer/Base & Installation                             $11,885.94             Book                     $11,885.94
Water Gauge/Piping                                           $0.00            Book                            $0.00
Water Heater                                                 $0.00            Book                            $0.00
Water Tank Assembly                                        $929.48            Book                         $929.48
WC Cushions                                                $144.03            Book                         $144.03
WC/Cushions                                                  $0.00            Book                            $0.00
Website design                                               $0.00            Book                            $0.00
Wheel chairs                                                 $0.00            Book                            $0.00
Wheelchair                                                   $0.00            Book                            $0.00
Wheelchair                                                   $0.00            Book                            $0.00
Wheelchair Detach-legrest/arms                               $0.00            Book                            $0.00
Wheelchair extender/armrest                                  $0.00            Book                            $0.00
Wheelchair with Armrest                                    $472.68            Book                         $472.68
Wheelchair/Arms                                            $453.92            Book                         $453.92


                                                     20 of 21
          Case 8-19-76260-ast          Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                              Case No. 19-76271
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

  General Description of Property (Office
Furniture, Office Fixtures, Office Equpment, Net Book Value of       Valuation Method Used       Current Value of
                Collectibles)                 Debtor's Interest         for Current Value        Debtor's Interest
Wheelchair/BackCushion/Legrest                           $122.76              Book                         $122.76
Wheelchairs                                                $0.00              Book                            $0.00
Wheelchairs                                               $82.35              Book                          $82.35
Wheelchairs                                               $95.48              Book                          $95.48
Wheelchairs                                              $374.96              Book                         $374.96
Wheelchairs with Legrests                                  $0.00              Book                            $0.00
Wheelchairs/Legrests                                       $0.00              Book                            $0.00
Window Air Conditioners                                   $58.08              Book                          $58.08
Wire installed                                           $417.48              Book                         $417.48
                                       Total:      $655,071.14                                        $655,071.14




                                                     21 of 21
                                   Case 8-19-76260-ast          Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13
                                               In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                         Case No. 19-76271
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                      Nature of Claim                                     Amount requested     Current Value of Debtor's Interest
PATIENT 5554      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $89,694.71                            $89,694.71
PATIENT 5557      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $44,925.43                            $44,925.43
PATIENT 3466      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $569.50                                $569.50
PATIENT 3324      Insurance: Denial/Appeal, Nascentia                                                             $3,145.06                             $3,145.06
PATIENT 3556      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $550.00                                $550.00
PATIENT 3566      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $43,130.00                            $43,130.00
PATIENT 5600      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $73,022.41                            $73,022.41
PATIENT 3593      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,705.00                             $1,705.00
PATIENT 5602      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $33,063.29                            $33,063.29
PATIENT 3302      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $6,181.44                             $6,181.44
PATIENT 3287      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $36,856.70                            $36,856.70
PATIENT 5608      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $8,686.50                             $8,686.50
PATIENT 3646      Medicaid: Denial/Appeal                                                                         $6,031.10                             $6,031.10
PATIENT 3646      Medicaid: Denial/Appeal                                                                           $478.01                                $478.01
PATIENT 3665      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $37,100.00                            $37,100.00
PATIENT 3706      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,440.50                             $1,440.50
PATIENT 5632      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $13,522.41                            $13,522.41
PATIENT 3772      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,796.50                             $2,796.50
PATIENT 3810      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $9,679.05                             $9,679.05
PATIENT 5733      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $61,465.09                            $61,465.09
PATIENT 5734      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $46,333.48                            $46,333.48
PATIENT 5735      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $12,197.69                            $12,197.69
PATIENT 5736      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $47,714.38                            $47,714.38
PATIENT 5737      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $10,003.76                            $10,003.76
PATIENT 5738      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                    $160,101.76                          $160,101.76
PATIENT 5739      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $7,020.00                             $7,020.00
PATIENT 5740      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $11,639.06                            $11,639.06
PATIENT 5741      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $68,897.31                            $68,897.31
PATIENT 5742      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $330.00                                $330.00
PATIENT 5743      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $41,610.30                            $41,610.30
PATIENT 5744      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,805.00                             $2,805.00
                                                                                                        Total:                                      $882,695.44




                                                                               1 of 1
                       Case 8-19-76260-ast                       Doc 159           Filed 10/16/19             Entered 10/16/19 09:32:13


 Fill in this information to identify the case:

 Debtor name          Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)              19-76271
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    See D: Part 1 Attachment                      Describe debtor's property that is subject to a lien               $5,877,266.66                  Unknown
        Creditor's Name




        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                        $5,877,266.66
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.


 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                                                 Case 8-19-76260-ast       Doc 159      Filed 10/16/19                               Entered 10/16/19 09:32:13

                                                                          In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                                    Case No. 19-76271
                                                                           Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                                         Insider or Related Party?




                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent
                                                                                                                                                     CoDebtor
                                                                                                                                                                Date Debt was Incurred, Description of                                           Amount of Claim (Do




                                                                                                                                                                                                                                     Disputed
                                                                                                      Last 4 Digits of                                           Debtor's Property Subject to the Lien                                          not deduct the value of Value of Collateral that
                     Creditor Name and Mailing Address                           Email               Account Number                                                     and the Nature of Lien                                                       the collateral)     Supports this Claim
101 CREEKSIDE DRIVE, LLC
6300 WILSHIRE BOULEVARD, SUITE 1800
LOS ANGELES CA 90048                                                                                                                                                         5/26/2013                    X             X             X                      Unknown                    Unknown
CAPITAL FINANCE LLC
ATTN: CHIP WOELPER
1422 CLARKVIEW ROAD                                                                                                                                                Various, Line of Credit Accounts
BALTIMORE MD 21209                                                    cwoelper@capfundinc.com              0003                                                               Receivable                  X             X                                $4,951,478.58                  Unknown
CAPITAL FUNDING GROUP, INC. AND ITS SUCCESSORS AND ASSIGNS; SECRETARY
OF HOUSING AND URBAN DEVELOPMENT
1422 CLARKVIEW ROAD
BALTIMORE MD 21209                                                                                                                                                           10/3/2018                    X             X             X                      Unknown                    Unknown
CUBEX FINANCIAL SERVICES
8400 NORMANDALE LAKE BLVD, SUITE 920
BLOOMINGTON MN 55437                                                                                                                                                          1/2/2015                    X             X                                    Unknown                    Unknown
DOLLY BRANT
ATTN: MARY ELLEN WRIGHT
C/O FINKELSTEIN & PARTNERS
1279 NY-300
NEWBURGH NY 12550                                                                                                                                                             2/4/2019                    X             X             X                      Unknown                    Unknown
DOUGLAS TAYLOR; ET AL
ATTN: ANNA CZARPLES
C/O WELCH, DONLON & CZARPLES
8 DENISON PARKWAY EAST, SUITE 203
CORNING NY 14830                                                                                                                                                             1/18/2018                    X             X             X                      Unknown                    Unknown
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
ATTN: ELIZABETH FOX-SOLOMON
300 PEARL STREET, SUITE 450
BUFFALO NY 14202                                                                                                                                                             10/19/2018                   X             X             X                      Unknown                    Unknown
SECRETARY OF HOUSING AND URBAN DEVELOPMENT
465 MAIN STREET
BUFFALO NY 14203-1780                                                                                                                                                        10/3/2018                    X             X             X                      Unknown                    Unknown
SPECIALTY RX
ATTN: SHIMON ROSENBERG
2 BERGEN TURNPIKE
RIDGEFIELD PARK NJ 07660                                              srosenberg@srxltc.com                                                                                   Monthly                     X             X             X                   $462,894.04                   Unknown
THE ARBA GROUP, INC.
ATTN: SCOTT KRIEGER
6302 WILSHIRE BLVD, SUITE 1800
LOS ANGELES CA 90050                                                  Scott@thearbagroup.com                                                                                  Monthly                     X             X X                                $462,894.04                 Unknown
                                                                                                                                                                                                                         Total:                          $5,877,266.66                 Unknown




                                                                                                           1 of 1
                     Case 8-19-76260-ast                         Doc 159               Filed 10/16/19                   Entered 10/16/19 09:32:13


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)           19-76271
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $776,049.69          $776,049.69
           See EF: Part 1 Attachment                                 Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $1,063,753.70
           See EF: Part 2 Attachment                                                   Contingent
                                                                                       Unliquidated
           Date(s) debt was incurred                                                   Disputed
           Last 4 digits of account number                                         Basis for the claim:

                                                                                   Is the claim subject to offset?           No   Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                          On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                             related creditor (if any) listed?                  account number, if
                                                                                                                                                                any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                                       page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   48213                                           Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 159        Filed 10/16/19            Entered 10/16/19 09:32:13


              Absolut Center for Nursing and Rehabilitation at
 Debtor       Three Rivers, LLC                                                                   Case number (if known)       19-76271
              Name

                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                    776,049.69
 5b. Total claims from Part 2                                                                       5b.   +   $                  1,063,753.70

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                    1,839,803.39




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                            Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13

                                                     In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                Case No. 19-76271
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
AARON, CORRIE
101 COLUMBIA STREET
APT. 116
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $347.89            $347.89
BACHMAN, MONIQUE
9239 VICTORY HIGHWAY
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $179.18            $179.18
BAILEY, HOLLY
514 NORTH HAMILTON STREET
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                              $99.65            $99.65
BARRA, CHRISTA
6239 COUNTY RT 17
CAMPBELL NY 14821                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,803.27         $1,803.27
BATARIO, JOHN RICHARD CRAIG
91 NAYLOR LANE
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,736.04         $1,736.04
BEEBE, ROXANNE
6532 COUNTY ROUTE 80
ADDISON NY 14801                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $6,233.31         $6,233.31
BELMONT, ROBERT
P.O. BOX 313
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $8,159.14         $8,159.14
BENTLEY, ARTHUR
3134 STATE ROUTE 352
BIG FLATS NY 14814                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $241.92            $241.92
BIASI, PAMELA A
225 BRONSON ST.
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $6,552.16         $6,552.16
BILBY, NICOLE
325 EAST HIGH ST
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $509.68            $509.68
BLODGETT, DIANE
6 HUDSON STREET
BATH NY 14810                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,222.73         $2,222.73




                                                                                     1 of 14
                                            Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13

                                                     In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                Case No. 19-76271
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
BRAADT, CECILIE
96 BEARTOWN ROAD
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,170.50         $1,170.50
BUMAN, KATHLEEN
471 TOBY RD
LINDLEY NY 14858                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $4,906.68         $4,906.68
BUMAN, LAURIE
8931 WATSON CREEK ROAD
LINDLEY NY 14858                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $35.46            $35.46
BUTLER, JENNIFER
12 TUXILL AVENUE
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $526.29            $526.29
CARR, TARA
214 PARKHURST ST.
ELKLAND PA 16920                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,831.55         $3,831.55
CAWARD, AMANDA
26 MILL STREET
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                              $80.31            $80.31
CECCE, BRANDY
7131 COUNTY RTE 15
BATH NY 14810                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,956.22         $1,956.22
CHILSON, AUTUMN
1487 COUNTY ROUTE 99
WOODHULL NY 14898                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                              $95.06            $95.06
CILINO, MELISA
1710 CARTOWN RD.
ADDISON NY 14801                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,166.49         $2,166.49
COLEMAN, KATHRYN
1381 CLENDENNING ROAD
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $4,181.54         $4,181.54
COMSTOCK, SAMANTHA
2784 SOUTH ROAD
CAMERON MILLS NY 14820                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                            $134.28            $134.28
CONSTABLE, SARA
357 MEADS CREEK ROAD
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                         $13,469.42         $13,469.42



                                                                                     2 of 14
                                           Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13

                                                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                               Case No. 19-76271
                                                        Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                 Unliquidated
                                                                                                                                    Contingent
                                                                                                               Specify Code




                                                                                                                                                                Disputed
                                            Last 4 Digits of                                               Subsection of Priority
       Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
COOMBS, DEBRA SARAH
3507 COUNTY RTE. 119
CANISTEO NY 14823                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                           $4,623.62         $4,623.62
CRANE, STEPHANIE
133 KINGSBURY AVE
CORNING NY 14830                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,920.45         $1,920.45
CROGAN, COLLEEN
24 ERWIN STREET
PAINTED POST NY 14870                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,146.69         $3,146.69
DAVIS, GABRIELLE
5759 UNIONVILLE ROAD
BATH NY 14810                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $573.54            $573.54
DECKER, SAMANTHA
9275 STOWELL RD.
LINDLEY NY 14858                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $753.15            $753.15
DENT-BEHM, DORIS
5188 JUDSON HILL RD
GILLETT PA 16925                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $695.25            $695.25
ENGLISH, LEONA
2739 COUNTY RTE. 2
ADDISON NY 14801                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                           $4,744.79         $4,744.79
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3500                      8/2/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $8,749.35         $8,749.35
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3500                      8/9/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $9,573.12         $9,573.12
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3500                     8/16/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $8,902.14         $8,902.14
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3500                     8/23/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $8,657.43         $8,657.43
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3500                     8/30/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $8,761.75         $8,761.75



                                                                                    3 of 14
                                            Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13

                                                     In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                Case No. 19-76271
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
FITCH, EUTOKA
8586 STRYKER ROAD
BATH NY 14810                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,887.34         $2,887.34
FOLNSBEE, DAWN
68 REDWOOD CIRCLE
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $663.05            $663.05
FOWLER, JENNIFER
11399 KELLY HILL RD.
PINE CITY NY 14871                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $124.05            $124.05
FREELOVE, BRITTANY
177 BRIDGE ST.
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,160.09         $3,160.09
FROST, STACEY
3720 COUNTY RTE 3
ADDISON NY 14801                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $30.60            $30.60
GARDINER, BRITTANY
5 VINE STREET
DUNDEE NY 14837                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                               $0.00             $0.00
GERRISH, JESSICA
25 FERO AVENUE
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $86.72            $86.72
GOOD, DEANNA
170 AUTUMNWOOD DRIVE
CHEEKTOWAGA NY 14227                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $208.71            $208.71
GRAY, MELISSA
118 GARFIELD STREET
ELMIRA HEIGHTS NY 14903                                                 Earned Employee Hours                  11 USC 507(a)(4)                                                                            $386.19            $386.19
HAKES, JENNIFER
1 GATES PLACE
ELMIRA NY 14901                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                              $37.53            $37.53
HAKES, RUSTY
24 HAZEL STREET
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $289.20            $289.20




                                                                                     4 of 14
                                            Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13

                                                     In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                Case No. 19-76271
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
HALE, ALEXANDRIA
27 E. PULTENEY STREET
APT. 101
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $0.00             $0.00
HALL, AMANDA
210 HAVERLING STREET
BATH NY 14810                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                         $10,015.85         $10,015.85
HALL, KIMBERLY
1623 CHURCH STREET
WOODHULL NY 14898                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $524.07            $524.07
HAMILTON, CHELSEA
5680 HAYES ROAD
BATH NY 14810                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                            $454.45            $454.45
HAMILTON-POST, CHANDRA
5659 COUNTY ROAD 4
HECTOR NY 14841                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                               $5.76             $5.76
HEFFNER, PEGGY
2945 MAIN STREET
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $22.43            $22.43
HENDERSON, LISA
11347 COUNTY RTE 119
ADDISON NY 14801                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $850.05            $850.05
HERRINGTON, ANGELA
7125 PRINCETON AVENUE
BATH NY 14810                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                            $595.22            $595.22
HILFIGER, NATASHA
4 MASON TERRACE
ADDISON NY 14801                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $671.62            $671.62
HILLARD, MELISSA
958 MURPHY HILL ROAD
HORSEHEADS NY 14845                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                              $22.93            $22.93
HOAD, TREHANA
8622 CORYELL ROAD
HAMMONDSPORT NY 14840                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $111.49            $111.49




                                                                                     5 of 14
                                            Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13

                                                     In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                Case No. 19-76271
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
HOOD, CINDY
8 VIXON CIRCLE
ELMIRA NY 14903                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                           $7,661.17         $7,661.17
HUNT, CHERYL
9803 COUNTY RTE 119
ADDISON NY 14801                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $655.85            $655.85
JACINTO, KARINA
33 SPLIT RAIL ROAD
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,194.27         $1,194.27
JOHNSON, SAMANTHA
1993 HART ROAD
BEAVER DAMS NY 14812                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                              $95.84            $95.84
KARPER, MEGAN
109 FOOTHILL DRIVE
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                         $10,340.08         $10,340.08
KENNEDY, LISA
138 E. SECOND STREET
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $7,146.36         $7,146.36
KEUER, HAILEY
54 ROBERTS AVENUE
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $167.69            $167.69
KNAPP, SAMANTHA
11347 COUNTY ROUTE 119
ADDISON NY 14801                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,304.37         $1,304.37
KNAPP, STEPHANIE
11347 COUNTY RTE 119
ADDISON NY 14801                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,439.79         $1,439.79
KOONTZ, KYRA
163 WALL STREET
APT. 202
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $14.25            $14.25
KWEK, RAYMOND
2488 FAIRWAY ROAD
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                         $22,306.36         $22,306.36




                                                                                     6 of 14
                                            Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13

                                                     In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                Case No. 19-76271
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
LEWIS, ANTHONY
160 E. ETRUSCAN STREET
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $391.96            $391.96
MAHNKE, KESHA
512 MANOR VILLAGE
BATH NY 14810                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                            $155.19            $155.19
MAINES, CHARLES
8586 STRYKER ROAD
BATH NY 14810                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                           $4,921.17         $4,921.17
MARVIN, MEGAN
211 CHESTNUT STREET
APT. 201
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $113.73            $113.73
MASON, DEANNA
78 W. THIRD STREET
APT. 201
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,509.36         $1,509.36
MCCARTHY, NICHOLAS
30 GRANT STREET
AVOCA NY 14809                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $123.50            $123.50
MCFALL, TAMMY
6153 COUNTY ROUTE 17
CAMPBELL NY 14821                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                              $24.87            $24.87
MCGUIRE, TONI
307A PROCTOR AVENUE
ELKLAND PA 16920                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,131.83         $1,131.83
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                      8/2/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $2,721.98         $2,721.98
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                      8/9/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $2,939.48         $2,939.48
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                     8/16/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $2,784.28         $2,784.28




                                                                                     7 of 14
                                          Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13

                                                   In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                              Case No. 19-76271
                                                       Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                Unliquidated
                                                                                                                                   Contingent
                                                                                                              Specify Code




                                                                                                                                                               Disputed
                                           Last 4 Digits of                                               Subsection of Priority
      Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                             3600                     8/23/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $2,784.72         $2,784.72
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                             3600                     8/30/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $2,804.98         $2,804.98
MENDOZA, MARIA LEORIE
3572 CONHOCTON ROAD
PAINTED POST NY 14870                                                 Earned Employee Hours                  11 USC 507(a)(4)                                                                         $19,915.37         $19,915.37
MENDOZA, RONALDO
3572 CONHOCTON ROAD
PAINTED POST NY 14870                                                 Earned Employee Hours                  11 USC 507(a)(4)                                                                         $20,540.52         $20,540.52
MERRITT, KRISTEN
10540 SLOAN ROAD
CORNING NY 14830                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                           $9,847.44         $9,847.44
METARKO, COLEEN
3566 COUNTY RT. 3
ADDISON NY 14801                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                           $5,540.48         $5,540.48
MEYER, DIANA
P.O. BOX 451
15 PARK ST.
TIOGA PA 16946                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $6,366.20         $6,366.20
MILLS, CATHLEEN
6781 RTE. 333
CAMPBELL NY 14821                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,368.40         $2,368.40
MUSSO, MARY
34 SOUTH MAIN STREET
COHOCTON NY 14826                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,034.90         $1,034.90
NADJADI, LAURIE
5964 B PARKER ROAD
CAMPBELL NY 14821                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                              $12.05            $12.05
NEWMAN, SONDRA
4816 CENTER STREET
CAMPBELL NY 14821                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $281.31            $281.31




                                                                                   8 of 14
                                            Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13

                                                     In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                Case No. 19-76271
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
NEWTON, LEON
1426 CLENDENNING ROAD
LOT 20
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $295.02            $295.02
NUNN, AMY
6 EVERGREEN STREET
BATH NY 14810                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,238.99         $1,238.99
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                              3700                     7/26/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $4,003.27         $4,003.27
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                              3700                      8/2/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $3,949.96         $3,949.96
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                              3700                      8/9/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $4,317.63         $4,317.63
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                              3700                     8/16/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $3,939.19         $3,939.19
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                              3700                     8/23/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $3,872.92         $3,872.92
NYS MEDICAID
HEALTH FACILITIES ASSESSMENT FUND
MR. JEROME ALAMIO/OFFICE OF POOL ADMIN
P.O. BOX 4757
SYRACUSE NY 13221-4757                                              Various Dates, Assessment Tax              11 USC 507(a)(8)                     X                                                  $326,128.29        $326,128.29
ORTIZ, ALBERTO
10272 TANNERY CREEK ROAD
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,940.91         $3,940.91




                                                                                     9 of 14
                                            Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13

                                                     In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                Case No. 19-76271
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
PARULSKI, JOAN
6595 YOST ROAD
CAMERON MILLS NY 14820                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,537.77         $1,537.77
PETERSON, ALICE
214 A PARKHURST STREET
ELKLAND PA 16920                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $16.73            $16.73
PIERCE, MORGAN
765 STEAD SCHOOL RD.
LINDLEY NY 14858                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,262.02         $3,262.02
PRATT, DYLAN
157 DODGE AVE
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $24.04            $24.04
PRATT, GLORIA
5506 SAVONA CAMPBELL RD.
SAVONA NY 14879                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                           $5,889.78         $5,889.78
RAGUSA, BAMBI
188 PARK AVE.
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,511.66         $1,511.66
RICKARD, VALERIE
6281 COUNTY RTE 10
BATH NY 14810                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                            $253.64            $253.64
ROBBINS, ERIC
8573 MAIN STREET
APT. 201
CAMPBELL NY 14821                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                              $54.19            $54.19
ROOK, SHANNON
360 VICTORY HIGHWAY
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $567.59            $567.59
ROOT, TAMMY
240 BURROWS HOLLOW RD
TIOGA PA 16946                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                              $53.10            $53.10
ROUPP, KEITH
67 WEST SIXTH STREET
APT. 101
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,874.41         $1,874.41




                                                                                    10 of 14
                                            Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13

                                                     In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                Case No. 19-76271
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
SATTLER, JOAN
440 RICE ROAD
MANSFIELD PA 16933                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $852.81            $852.81
SCHIEK, KRIS
109 ROUTE 54
PEN YAN NY 14527                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $5,127.68         $5,127.68
SCHMITT, RUTH
4670 STRATTON RD.
BATH NY 14810                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,979.72         $1,979.72
SCHUMACHER, CHERYL
101 CENTER STREET
WAVERLY NY 14892                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $4,536.05         $4,536.05
SEELEY, LAURIE
1426 GLENDENNING CRK RD.
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,271.54         $3,271.54
SHEPHEARD, ANGEL
202 NORTH BUFFALO STREET
ELKLAND PA 16920                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $873.58            $873.58
SIMONS, BRANDY
8573 MAIN STREET
APT. 201
CAMPBELL NY 14821                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,002.03         $1,002.03
SLY, LAURIE
7405 COUNTY RT 112
ADDISON NY 14801                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $573.89            $573.89
SMITH, MELINDA
4546 COUNTY RTE 105
AVOCA NY 14809                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,156.47         $1,156.47
SMITH, TASHA
3278 COUNTY ROUTE 22
CAMERON MILLS NY 14820                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                            $108.21            $108.21
SNYDER, CARRINGAN
1671 COUNTY RTE 5
ADDISON NY 14801                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $58.35            $58.35




                                                                                    11 of 14
                                           Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13

                                                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                               Case No. 19-76271
                                                        Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                 Unliquidated
                                                                                                                                    Contingent
                                                                                                               Specify Code




                                                                                                                                                                Disputed
                                            Last 4 Digits of                                               Subsection of Priority
       Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
SPENCER, PEGGY
77 COLONIAL CIRCLE
PAINTED POST NY 14870                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                           $6,294.45         $6,294.45
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                      8/2/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                   $11,638.12         $11,638.12
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                      8/9/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                   $12,569.86         $12,569.86
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                     8/16/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                   $11,904.96         $11,904.96
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                     8/23/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                   $11,907.28         $11,907.28
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                     8/30/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                   $11,993.64         $11,993.64
STAGE, JOY
566 VICTORY HWY.
PAINTED POST NY 14870                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,758.09         $3,758.09
STEWART, LAURIE
599 COUNTY ROAD RTE 127
WOODHULL NY 14898                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                           $5,133.20         $5,133.20
STEWART, REBECCA
230 WEST MILLER STREET
ELMIRA NY 14904                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $282.35            $282.35
STONE, BRITTANY
4713 TANNERY ROAD
CAMPBELL NY 14821                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                              $45.22            $45.22
SULLIVAN, KELSEY
104 CHESTNUT DRIVE
HORSEHEADS NY 14845                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                               $0.00             $0.00
THATCHER, MORGAN
242 W.THIRD STREET
CORNING NY 14830                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                           $5,954.80         $5,954.80



                                                                                   12 of 14
                                            Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13

                                                     In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                Case No. 19-76271
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
THOMAS, DANIELLE
4205 STATE ROUTE 417
WOODHULL NY 14898                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                              $70.22            $70.22
THOMAS, KATHY
3315 CLARK ST. EXT.
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,605.86         $2,605.86
TRACY, ANDREA
7 ROBERTS AVENUE
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $455.72            $455.72
TURNER, KENT
4648 ROUTE 414
LOT 3
BEAVER DAMS NY 14812                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,898.68         $1,898.68
VANGORDEN-BICKHAM, TAMMY
24 CROOKED CREEK EST. RD
TIOGA PA 16946                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,189.07         $1,189.07
WALTERS, RACHEL
62 WEST LAMOKA AVENUE
SAVONA NY 14879                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,782.58         $1,782.58
WASHBURN, BRIDGET
2335 COUNTY ROUTE 2
ADDISON NY 14801                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,474.71         $1,474.71
WELCH, COLLEEN
82 W. FIRST STREET
#201
CORNING NY 14830                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $137.96            $137.96
WHEELER, JENELLE
56 INSCHNO ROAD
TIOGA PA 16946                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                              $33.81            $33.81
WILSON, ALYSSA
6100 CR 17
CAMPBELL NY 14821                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $201.23            $201.23
WOODRUFF, MARY
P.O. BOX 313
PAINTED POST NY 14870                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $4,801.89         $4,801.89




                                                                                    13 of 14
                                           Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13

                                                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                               Case No. 19-76271
                                                        Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                 Unliquidated
                                                                                                                                    Contingent
                                                                                                               Specify Code




                                                                                                                                                                Disputed
                                            Last 4 Digits of                                               Subsection of Priority
       Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                            Total Claim    Priority Amount
WOZNIEWSKI, ILENE
10919 PLANTE ROAD
PRATTSBURG NY 14873                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                             $7,292.12         $7,292.12
YOUMANS, KIMBERLY
203 WEST WASHINGTON ST
BATH NY 14810                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                             $2,228.02         $2,228.02
ZINCK, NAKITA
1716 CARTOWN ROAD
ADDISON NY 14801                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                              $597.26            $597.26
                                                                                                                                                                           Total:                       $776,049.69        $776,049.69




                                                                                   14 of 14
                                                                        Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13


                                                                                 In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                                            Case No. 19-76271
                                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent
                                                                                                                                                                                                  Date Debt was




                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                Incurred, Basis for
                                Creditor Name                             Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
1199 SEIU                                       Dues Department                                                                      New York               NY           10108                         9/12/2019                     X                                                        $3,182.98
1199 SEIU                                       Political Action Fund                                                                New York               NY           10108                         9/12/2019                     X                                                           $93.35
1199 SEIU                                       Regional Pension Plan                                                                Buffalo                NY           14214                          8/9/2019                     X                                                        $8,213.79
1199 SEIU                                       Regional Pension Plan                                                                Buffalo                NY           14214                         9/19/2019                     X                                                        $9,819.61
1199 SEIU Greater NY Education Fund             330 West 42nd St., 28th Floor                                                        New York               NY           10036                          8/2/2019                     X                                                        $1,115.77
1199 SEIU Greater NY Education Fund             330 West 42nd St., 28th Floor                                                        New York               NY           10036                         9/12/2019                     X                                                        $1,334.24
A Place For Mom                                 P.O. Box 674164                                                                      Detroit                MI           48267-4164                    7/31/2017                     X                                                        $1,000.00
A Place For Mom                                 P.O. Box 674164                                                                      Detroit                MI           48267-4164                   10/31/2017                     X                                                         $667.00
Aaron's Heating & Air Conditioning, Inc.        75 Bridge Street                                                                     Corning                NY           14830                         7/15/2019                     X                                                         $702.00
Advo Waste Medical Services, LLC                P.O. Box 356                                                                         Lakewood               NJ           08701                         7/31/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC                P.O. Box 356                                                                         Lakewood               NJ           08701                         8/27/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC                P.O. Box 356                                                                         Lakewood               NJ           08701                         9/30/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC                P.O. Box 356                                                                         Lakewood               NJ           08701                        10/30/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC                P.O. Box 356                                                                         Lakewood               NJ           08701                        11/30/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC                P.O. Box 356                                                                         Lakewood               NJ           08701                        12/31/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC                P.O. Box 356                                                                         Lakewood               NJ           08701                         1/31/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC                P.O. Box 356                                                                         Lakewood               NJ           08701                         2/28/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC                P.O. Box 356                                                                         Lakewood               NJ           08701                         3/31/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC                P.O. Box 356                                                                         Lakewood               NJ           08701                         4/29/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC                P.O. Box 356                                                                         Lakewood               NJ           08701                         5/30/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC                P.O. Box 356                                                                         Lakewood               NJ           08701                         6/23/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC                P.O. Box 356                                                                         Lakewood               NJ           08701                          7/9/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC                P.O. Box 356                                                                         Lakewood               NJ           08701                          8/5/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC                P.O. Box 356                                                                         Lakewood               NJ           08701                         9/24/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC                P.O. Box 356                                                                         Lakewood               NJ           08701                         10/2/2019                     X                                                         $200.00
Airgas USA, LLC                                 P.O. Box 734445                                                                      Chicago                IL           60673                         8/29/2019                     X                                                         $231.66
Airgas USA, LLC                                 P.O. Box 734445                                                                      Chicago                IL           60673                         8/31/2019                     X                                                        $1,987.20
Airgas USA, LLC                                 P.O. Box 734445                                                                      Chicago                IL           60673                          9/9/2019                     X                                                         $141.35
Alabama Child Support Payment Center            P.O. Box 244015                                                                      Montgomery             AL           36124-4015                    10/5/2019                     X                                                         $156.69
Alicia Hubbard                                  106 Genesee St                                                                       Hornell                NY           14843                         9/10/2019                     X                                                         $265.00
Alicia Hubbard                                  106 Genesee St                                                                       Hornell                NY           14843                         10/4/2019                     X                                                         $265.00
All State Fire & Security                       400 Mineral Springs Rd.                                                              Buffalo                NY           14224-1016                    5/17/2019                     X                                                        $3,065.51
All State Fire & Security                       400 Mineral Springs Rd.                                                              Buffalo                NY           14224-1016                    6/18/2019                     X                                                         $964.56
All State Fire & Security                       400 Mineral Springs Rd.                                                              Buffalo                NY           14224-1016                    7/12/2019                     X                                                        $2,658.95
All State Fire & Security                       400 Mineral Springs Rd.                                                              Buffalo                NY           14224-1016                    7/23/2019                     X                                                        $1,994.78
All State Fire & Security                       400 Mineral Springs Rd.                                                              Buffalo                NY           14224-1016                    7/31/2019                     X                                                        $1,110.30
All State Fire & Security                       400 Mineral Springs Rd.                                                              Buffalo                NY           14224-1016                    10/7/2019                     X                                                        $1,005.43
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                         8/23/2018                     X                                                        $1,585.15
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                          9/4/2018                     X                                                         $260.28
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                         9/21/2018                     X                                                         $403.48
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                         9/28/2018                     X                                                         $362.61
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                         10/4/2018                     X                                                         $259.53
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                         10/5/2018                     X                                                           $38.81
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                        10/10/2018                     X                                                        $1,925.09
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                        10/16/2018                     X                                                         $151.34
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                        10/18/2018                     X                                                         $292.97
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                        10/25/2018                     X                                                         $484.11
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                        10/26/2018                     X                                                           $24.29
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                        10/29/2018                     X                                                        $2,086.45
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                        11/15/2018                     X                                                         $355.32
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                        11/16/2018                     X                                                         $474.11
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                        11/26/2018                     X                                                         $536.76
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                         12/4/2018                     X                                                         $152.38
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                         12/5/2018                     X                                                         $558.35
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                        12/19/2018                     X                                                         $258.71
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                        12/24/2018                     X                                                        $1,595.99
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                        12/26/2018                     X                                                         $154.81
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                         1/17/2019                     X                                                        $1,236.60
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                         2/18/2019                     X                                                         $165.66
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                         2/26/2019                     X                                                         $555.26
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                          3/4/2019                     X                                                        $1,093.35
Allstate Medical                                34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                          3/8/2019                     X                                                           $56.48




                                                                                                                 1 of 11
                                                                                  Case 8-19-76260-ast      Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13


                                                                                          In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                                                     Case No. 19-76271
                                                                                            Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                      Claim subject to offset?
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent
                                                                                                                                                                                                           Date Debt was




                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                                         Incurred, Basis for
                              Creditor Name                                        Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                         3/15/2019                     X                                                         $204.23
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                         3/29/2019                     X                                                         $358.45
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                          4/1/2019                     X                                                         $197.64
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                          4/4/2019                     X                                                         $699.73
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                          4/9/2019                     X                                                         $408.24
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                         4/18/2019                     X                                                           $67.02
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                          5/8/2019                     X                                                         $443.61
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                          5/9/2019                     X                                                         $282.60
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                         5/16/2019                     X                                                           $89.27
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                          6/4/2019                     X                                                         $344.52
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                          6/6/2019                     X                                                         $197.64
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                         6/24/2019                     X                                                         $204.81
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                          7/1/2019                     X                                                        $2,510.43
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                          7/2/2019                     X                                                         $187.51
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                         7/11/2019                     X                                                         $825.84
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                         7/19/2019                     X                                                         $228.57
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                         7/23/2019                     X                                                        $2,134.08
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                         7/24/2019                     X                                                         $428.49
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                          8/7/2019                     X                                                           $68.41
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                         8/12/2019                     X                                                         $795.30
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                         8/23/2019                     X                                                         $140.67
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                         8/28/2019                     X                                                         $236.01
Allstate Medical                                       34 35th St. Bldg. #6                                                                   Brooklyn               NY           11232                          9/5/2019                     X                                                           $68.78
American Express                                       200 Vesey Street                                                                       New York               NY           10281                      Various Dates                    X                                                      $136,979.46
Amtrust North America, Inc.                            P.O. Box 94557                                                                         Cleveland              OH           44101-4557                    6/30/2019                     X                                                        $6,221.24
Arnot Medical Services, PC                             571 St Josephs Blvd Fl 2                                                               Elmira                 NY           14901                         12/6/2018                     X                                                           $28.95
Arnot Ogden Medical Center                             Attn: Susan Thorne                                                                     Elmira                 NY           14905                       10/12/2017                      X                                                           $85.41
B & W Towing Heavy Hauling                             701 Addison Rd.                                                                        Painted Post           NY           14870                         3/21/2019                     X                                                         $200.83
B & W Towing Heavy Hauling                             701 Addison Rd.                                                                        Painted Post           NY           14870                         7/25/2019                     X                                                        $1,159.28
B. R. Johnson, Inc.                                    6960 Fly Rd.                                                                           East Syracuse          NY           13057-9660                    9/17/2019                     X                                                        $3,317.09
Billit AIT, LLC                                        300 GLEED AVE.                                                                         EAST AURORA            NY           14052                         7/31/2019                     X                                                         $130.00
Billit AIT, LLC                                        300 GLEED AVE.                                                                         EAST AURORA            NY           14052                         8/31/2019                     X                                                         $185.30
Bimbo Foods, Inc.                                      P.O. Box 827810                                                                        Philadelphia           PA           19182-7810                    6/30/2019                     X                                                         $789.26
Bimbo Foods, Inc.                                      P.O. Box 827810                                                                        Philadelphia           PA           19182-7810                    7/31/2019                     X                                                         $672.80
Bimbo Foods, Inc.                                      P.O. Box 827810                                                                        Philadelphia           PA           19182-7810                    8/31/2019                     X                                                         $805.10
Buffalo Hotel Supply Co., Inc.                         P.O. Box 646                                                                           Amherst                NY           14226-0646                    7/19/2018                     X                                                           $74.52
Buffalo Hotel Supply Co., Inc.                         P.O. Box 646                                                                           Amherst                NY           14226-0646                    8/13/2018                     X                                                         $180.99
Buffalo Hotel Supply Co., Inc.                         P.O. Box 646                                                                           Amherst                NY           14226-0646                     9/7/2018                     X                                                           $17.55
Buffalo Hotel Supply Co., Inc.                         P.O. Box 646                                                                           Amherst                NY           14226-0646                    1/23/2019                     X                                                         $152.87
Coast Professional, Inc                                P.O. Box 979128                                                                        St. Louis              MO           63197-9000                    9/28/2019                     X                                                         $107.87
Coast Professional, Inc                                P.O. Box 979128                                                                        St. Louis              MO           63197-9000                    10/5/2019                     X                                                         $114.24
Collins & Walton Plumbing & Heating Contractors Inc.   1525 Lake Street                                                                       Elmira                 NY           14901                         5/23/2019                     X                                                         $772.20
Compliance Consulting Group, LLC                       2623 Hooper Ave                                                                        Brick                  NJ           08723                         10/1/2019                     X                                                        $1,000.00
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                         6/20/2017                     X                                                        $5,809.50
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                       10/19/2017                      X                                                        $1,818.62
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                         12/7/2017                     X                                                         $186.69
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                       12/31/2017                      X                                                         $519.32
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                         2/28/2018                     X                                                         $814.26
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                         3/21/2018                     X                                                        $1,530.13
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                         3/22/2018                     X                                                         $639.34
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                         3/23/2018                     X                                                        $1,696.03
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                         3/26/2018                     X                                                        $1,860.86
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                          5/8/2018                     X                                                         $846.91
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                         5/14/2018                     X                                                         $114.00
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                         5/30/2018                     X                                                        $1,487.99
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                          6/5/2018                     X                                                           $19.47
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                         6/22/2018                     X                                                           $28.45
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                         6/26/2018                     X                                                        $1,288.34
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                         7/30/2018                     X                                                         $848.57
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                         8/22/2018                     X                                                         $872.79
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                       10/12/2018                      X                                                         $255.69
Corning Hospital                                       1 Guthrie Dr.                                                                          Corning                NY           14830                       10/31/2018                      X                                                         $150.49




                                                                                                                          2 of 11
                                                                      Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13


                                                                               In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                                          Case No. 19-76271
                                                                                 Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent
                                                                                                                                                                                                Date Debt was




                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                              Incurred, Basis for
                              Creditor Name                             Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         11/1/2018                     X                                                         $621.58
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         11/7/2018                     X                                                        $4,176.46
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         11/8/2018                     X                                                         $616.01
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         11/9/2018                     X                                                        $2,536.48
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                        11/20/2018                     X                                                         $184.29
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                        11/26/2018                     X                                                         $239.22
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                        12/14/2018                     X                                                        $1,278.11
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                        12/21/2018                     X                                                         $167.59
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         1/17/2019                     X                                                        $1,437.59
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         1/21/2019                     X                                                         $184.29
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                          2/8/2019                     X                                                         $177.40
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         2/13/2019                     X                                                         $119.61
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         3/15/2019                     X                                                        $1,668.91
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         3/29/2019                     X                                                         $296.24
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                          4/9/2019                     X                                                        $2,808.69
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         4/10/2019                     X                                                         $280.51
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                          5/8/2019                     X                                                         $185.46
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         5/15/2019                     X                                                         $185.46
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         5/17/2019                     X                                                         $170.58
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         5/29/2019                     X                                                         $105.36
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         6/12/2019                     X                                                         $383.78
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         6/24/2019                     X                                                        $1,247.72
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         7/13/2019                     X                                                         $909.27
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         7/18/2019                     X                                                         $185.46
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         7/24/2019                     X                                                        $2,950.60
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                          8/2/2019                     X                                                         $354.38
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                          8/5/2019                     X                                                         $271.04
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                          8/8/2019                     X                                                           $94.78
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         8/12/2019                     X                                                         $682.84
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         8/14/2019                     X                                                           $10.18
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         8/15/2019                     X                                                           $10.80
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         8/16/2019                     X                                                         $104.53
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         8/22/2019                     X                                                         $862.58
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         9/23/2019                     X                                                           $88.70
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         9/24/2019                     X                                                         $296.82
Corning Hospital                              1 Guthrie Dr.                                                                        Corning                NY           14830                         9/25/2019                     X                                                         $297.09
Corning Natural Gas Corp.                     P.O. Box 58                                                                          Corning                NY           14830-0058                    7/29/2019                     X                                                         $848.56
Corning Natural Gas Corp.                     P.O. Box 58                                                                          Corning                NY           14830-0058                    8/21/2019                     X                                                         $783.37
Corning Natural Gas Corp.                     P.O. Box 58                                                                          Corning                NY           14830-0058                    9/26/2019                     X                                                         $360.40
Crown Energy Services, Inc.                   P.O. Box 260                                                                         West Seneca            NY           14224-0260                    1/14/2019                     X                                                        $5,209.71
Crown Energy Services, Inc.                   P.O. Box 260                                                                         West Seneca            NY           14224-0260                    2/12/2019                     X                                                        $5,866.70
Crown Energy Services, Inc.                   P.O. Box 260                                                                         West Seneca            NY           14224-0260                    3/15/2019                     X                                                        $4,087.21
Crown Energy Services, Inc.                   P.O. Box 260                                                                         West Seneca            NY           14224-0260                    4/18/2019                     X                                                        $3,874.04
Crown Energy Services, Inc.                   P.O. Box 260                                                                         West Seneca            NY           14224-0260                    5/17/2019                     X                                                        $3,268.82
Crown Energy Services, Inc.                   P.O. Box 260                                                                         West Seneca            NY           14224-0260                    6/18/2019                     X                                                        $1,437.49
Crown Energy Services, Inc.                   P.O. Box 260                                                                         West Seneca            NY           14224-0260                    7/16/2019                     X                                                         $836.75
Crown Energy Services, Inc.                   P.O. Box 260                                                                         West Seneca            NY           14224-0260                    8/20/2019                     X                                                         $614.74
Crown Energy Services, Inc.                   P.O. Box 260                                                                         West Seneca            NY           14224-0260                    9/19/2019                     X                                                         $517.17
Culligan                                      Department 8563                                                                      Minneapolis            MN           55480-7743                    6/30/2019                     X                                                         $358.59
Culligan                                      Department 8563                                                                      Minneapolis            MN           55480-7743                    7/31/2019                     X                                                         $358.59
Culligan                                      Department 8563                                                                      Minneapolis            MN           55480-7743                    8/31/2019                     X                                                         $334.77
Culligan                                      Department 8563                                                                      Minneapolis            MN           55480-7743                    9/30/2019                     X                                                         $400.55
Dana Michael Ritter, PC                       7041 Koll Center Pkwy, Ste 230                                                       Pleasanton             CA           94566                         4/28/2018                     X                                                        $1,276.00
Dana Michael Ritter, PC                       7041 Koll Center Pkwy, Ste 230                                                       Pleasanton             CA           94566                          2/5/2019                     X                                                         $450.00
Dentserv Dental Service PC                    15 Canal Road                                                                        Pelham Manor           NY           10803                          9/1/2018                     X                                                        $2,060.00
Dentserv Dental Service PC                    15 Canal Road                                                                        Pelham Manor           NY           10803                         10/1/2018                     X                                                        $2,060.00
Dentserv Dental Service PC                    15 Canal Road                                                                        Pelham Manor           NY           10803                         11/1/2018                     X                                                        $2,060.00
Dentserv Dental Service PC                    15 Canal Road                                                                        Pelham Manor           NY           10803                         12/1/2018                     X                                                        $2,060.00
Dentserv Dental Service PC                    15 Canal Road                                                                        Pelham Manor           NY           10803                          1/1/2019                     X                                                        $2,060.00
Dentserv Dental Service PC                    15 Canal Road                                                                        Pelham Manor           NY           10803                          2/1/2019                     X                                                        $2,060.00
Dentserv Dental Service PC                    15 Canal Road                                                                        Pelham Manor           NY           10803                         2/28/2019                     X                                                         $615.00
Dentserv Dental Service PC                    15 Canal Road                                                                        Pelham Manor           NY           10803                          3/1/2019                     X                                                        $2,060.00




                                                                                                               3 of 11
                                                                     Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13


                                                                                In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                                           Case No. 19-76271
                                                                                  Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent
                                                                                                                                                                                                 Date Debt was




                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                               Incurred, Basis for
                              Creditor Name                              Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
Dentserv Dental Service PC                    15 Canal Road                                                                         Pelham Manor           NY           10803                          4/1/2019                     X                                                        $2,060.00
Dentserv Dental Service PC                    15 Canal Road                                                                         Pelham Manor           NY           10803                          5/1/2019                     X                                                        $2,060.00
Dentserv Dental Service PC                    15 Canal Road                                                                         Pelham Manor           NY           10803                          6/1/2019                     X                                                        $2,060.00
Dentserv Dental Service PC                    15 Canal Road                                                                         Pelham Manor           NY           10803                          7/1/2019                     X                                                        $2,060.00
Dentserv Dental Service PC                    15 Canal Road                                                                         Pelham Manor           NY           10803                          8/1/2019                     X                                                        $2,060.00
Dentserv Dental Service PC                    15 Canal Road                                                                         Pelham Manor           NY           10803                          9/1/2019                     X                                                        $2,060.00
Diamond Disposal Service                      10549 Winfield St.                                                                    Corning                NY           14830                          9/1/2019                     X                                                        $1,250.64
Dimon & Bacorn, Inc.                          93 Industrial Park Blvd.                                                              Elmira                 NY           14901                          7/1/2019                     X                                                         $284.43
Dimon & Bacorn, Inc.                          93 Industrial Park Blvd.                                                              Elmira                 NY           14901                          8/1/2019                     X                                                         $286.05
Dimon & Bacorn, Inc.                          93 Industrial Park Blvd.                                                              Elmira                 NY           14901                          9/1/2019                     X                                                         $286.05
DR Innovations, LLC                           10 Marietta Drive                                                                     Pomona                 NY           10970                         7/31/2018                     X                                                         $150.00
DR Innovations, LLC                           10 Marietta Drive                                                                     Pomona                 NY           10970                         8/31/2018                     X                                                         $150.00
DR Innovations, LLC                           10 Marietta Drive                                                                     Pomona                 NY           10970                         9/30/2018                     X                                                         $150.00
DR Innovations, LLC                           10 Marietta Drive                                                                     Pomona                 NY           10970                        10/31/2018                     X                                                         $150.00
DR Innovations, LLC                           10 Marietta Drive                                                                     Pomona                 NY           10970                        11/30/2018                     X                                                         $150.00
DR Innovations, LLC                           10 Marietta Drive                                                                     Pomona                 NY           10970                        12/31/2018                     X                                                         $150.00
DR Innovations, LLC                           10 Marietta Drive                                                                     Pomona                 NY           10970                         1/31/2019                     X                                                         $150.00
DR Innovations, LLC                           10 Marietta Drive                                                                     Pomona                 NY           10970                         2/28/2019                     X                                                         $150.00
DR Innovations, LLC                           10 Marietta Drive                                                                     Pomona                 NY           10970                         3/31/2019                     X                                                         $150.00
DR Innovations, LLC                           10 Marietta Drive                                                                     Pomona                 NY           10970                         4/30/2019                     X                                                         $150.00
DR Innovations, LLC                           10 Marietta Drive                                                                     Pomona                 NY           10970                         5/31/2019                     X                                                         $150.00
DR Innovations, LLC                           10 Marietta Drive                                                                     Pomona                 NY           10970                         6/30/2019                     X                                                         $150.00
DR Innovations, LLC                           10 Marietta Drive                                                                     Pomona                 NY           10970                         7/31/2019                     X                                                         $150.00
E.M. Cahill Co., Inc.                         519 South Wilbur Avenue                                                               Syracuse               NY           13204-2610                    8/24/2019                     X                                                         $294.65
Eaton Office Supply Co., Inc.                 180 John Glenn Dr.                                                                    Amherst                NY           14228                          9/5/2019                     X                                                         $107.54
Eaton Office Supply Co., Inc.                 180 John Glenn Dr.                                                                    Amherst                NY           14228                         9/23/2019                     X                                                         $536.73
Eaton Office Supply Co., Inc.                 180 John Glenn Dr.                                                                    Amherst                NY           14228                         9/25/2019                     X                                                         $502.48
Ellicottville Kitchen Equipment               P.O. Box 1549                                                                         Ellicottville          NY           14731                         10/1/2018                     X                                                         $167.35
Ellicottville Kitchen Equipment               P.O. Box 1549                                                                         Ellicottville          NY           14731                         11/1/2018                     X                                                         $167.35
Ellicottville Kitchen Equipment               P.O. Box 1549                                                                         Ellicottville          NY           14731                         12/1/2018                     X                                                         $167.35
Ellicottville Kitchen Equipment               P.O. Box 1549                                                                         Ellicottville          NY           14731                          1/1/2019                     X                                                         $167.35
Ellicottville Kitchen Equipment               P.O. Box 1549                                                                         Ellicottville          NY           14731                          2/1/2019                     X                                                         $167.35
Ellicottville Kitchen Equipment               P.O. Box 1549                                                                         Ellicottville          NY           14731                          3/1/2019                     X                                                         $167.35
Ellicottville Kitchen Equipment               P.O. Box 1549                                                                         Ellicottville          NY           14731                          4/1/2019                     X                                                         $167.35
Ellicottville Kitchen Equipment               P.O. Box 1549                                                                         Ellicottville          NY           14731                          5/1/2019                     X                                                         $167.35
Ellicottville Kitchen Equipment               P.O. Box 1549                                                                         Ellicottville          NY           14731                          6/1/2019                     X                                                         $167.35
Ellicottville Kitchen Equipment               P.O. Box 1549                                                                         Ellicottville          NY           14731                          7/1/2019                     X                                                         $167.35
Ellicottville Kitchen Equipment               P.O. Box 1549                                                                         Ellicottville          NY           14731                          8/1/2019                     X                                                         $167.35
Evenhouse Printing                            4783 Southwestern Blvd.                                                               Hamburg                NY           14075                         3/20/2019                     X                                                         $553.19
Evenhouse Printing                            4783 Southwestern Blvd.                                                               Hamburg                NY           14075                         7/31/2019                     X                                                         $240.84
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    1/30/2018                     X                                                        $3,811.79
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                     2/5/2018                     X                                                         $981.06
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    3/14/2018                     X                                                        $4,991.00
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    4/17/2019                     X                                                        $1,149.45
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    4/18/2019                     X                                                        $1,016.50
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    5/16/2019                     X                                                        $6,205.80
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    6/24/2019                     X                                                        $1,684.77
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    7/12/2019                     X                                                        $4,135.84
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    7/24/2019                     X                                                        $6,952.00
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    9/13/2019                     X                                                        $3,369.54
First Class Glass & Mirror                    1361 College Ave.                                                                     Elmira                 NY           14901                         11/8/2018                     X                                                         $534.37
Forefront Telecare, Inc                       1633 N. Mountain Ave                                                                  Upland                 CA           91784                         1/31/2017                     X                                                         $499.00
Forefront Telecare, Inc                       1633 N. Mountain Ave                                                                  Upland                 CA           91784                         2/28/2017                     X                                                         $499.00
Forefront Telecare, Inc                       1633 N. Mountain Ave                                                                  Upland                 CA           91784                         3/31/2017                     X                                                         $499.00
Forefront Telecare, Inc                       1633 N. Mountain Ave                                                                  Upland                 CA           91784                         4/30/2017                     X                                                         $499.00
Formal Maintenance Services, Inc              P.O. Box 423                                                                          Lancaster              NY           14086                         9/15/2019                     X                                                         $572.40
Grandison Management Inc.                     1413 38th St.                                                                         Brooklyn               NY           11218                         7/27/2017                     X                                                        $1,968.75
Grandison Management Inc.                     1413 38th St.                                                                         Brooklyn               NY           11218                          8/3/2017                     X                                                        $1,627.50
Grandison Management Inc.                     1413 38th St.                                                                         Brooklyn               NY           11218                         8/10/2017                     X                                                        $2,021.25
Grandison Management Inc.                     1413 38th St.                                                                         Brooklyn               NY           11218                         8/17/2017                     X                                                        $2,218.13
Grandison Management Inc.                     1413 38th St.                                                                         Brooklyn               NY           11218                         8/24/2017                     X                                                        $1,968.75
Grandison Management Inc.                     1413 38th St.                                                                         Brooklyn               NY           11218                         8/31/2017                     X                                                        $1,575.00




                                                                                                                4 of 11
                                                            Case 8-19-76260-ast      Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13


                                                                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                               Case No. 19-76271
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                 Claim subject to offset?
                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent
                                                                                                                                                                                      Date Debt was




                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                    Incurred, Basis for
                            Creditor Name                    Address1                                  Address2                    City             State           Zip   Country         Claim                                                                             Total Claim
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                           9/7/2017                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          9/14/2017                     X                                                        $1,575.00
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          9/21/2017                     X                                                        $1,575.00
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          9/28/2017                     X                                                        $2,100.00
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          10/6/2017                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                         10/13/2017                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                         10/20/2017                     X                                                        $2,034.38
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                         10/27/2017                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          11/3/2017                     X                                                        $2,100.00
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                         11/10/2017                     X                                                        $2,277.19
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                         11/17/2017                     X                                                        $1,627.50
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                         11/24/2017                     X                                                        $2,034.38
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          12/1/2017                     X                                                        $1,443.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          12/8/2017                     X                                                        $1,995.00
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                         12/15/2017                     X                                                        $2,047.50
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                         12/22/2017                     X                                                        $2,073.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                         12/29/2017                     X                                                        $1,995.00
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                           1/5/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          1/12/2018                     X                                                        $1,575.00
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          1/19/2018                     X                                                        $1,207.50
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          1/26/2018                     X                                                        $2,073.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                           2/2/2018                     X                                                        $1,575.00
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                           2/9/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          2/16/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          2/23/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                           3/2/2018                     X                                                        $2,021.25
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                           3/9/2018                     X                                                        $1,575.00
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          3/16/2018                     X                                                        $1,837.50
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          3/23/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          3/30/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                           4/6/2018                     X                                                        $2,047.50
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          4/13/2018                     X                                                        $1,916.25
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          4/20/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          4/27/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                           5/4/2018                     X                                                        $2,690.64
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          5/11/2018                     X                                                        $1,627.50
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          5/18/2018                     X                                                        $2,086.88
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          5/25/2018                     X                                                        $2,139.38
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                           6/1/2018                     X                                                        $2,034.38
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                           6/8/2018                     X                                                        $2,073.76
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          6/15/2018                     X                                                        $2,021.25
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          6/22/2018                     X                                                        $2,021.25
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          6/29/2018                     X                                                        $1,588.13
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                           7/6/2018                     X                                                        $2,533.14
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          7/13/2018                     X                                                        $1,680.01
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          7/20/2018                     X                                                        $2,139.38
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          7/27/2018                     X                                                        $1,680.00
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                           8/3/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          8/10/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          8/17/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          8/24/2018                     X                                                        $2,119.70
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          8/31/2018                     X                                                        $1,995.00
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                           9/7/2018                     X                                                        $1,627.50
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          9/14/2018                     X                                                        $1,995.00
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          9/21/2018                     X                                                        $2,021.25
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          9/28/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          10/5/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                         10/12/2018                     X                                                        $2,008.13
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                         10/19/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                         10/26/2018                     X                                                        $1,575.00
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          11/2/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                               Brooklyn               NY           11218                          11/9/2018                     X                                                        $1,995.00




                                                                                                    5 of 11
                                                                  Case 8-19-76260-ast         Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13


                                                                             In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                                        Case No. 19-76271
                                                                               Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent
                                                                                                                                                                                              Date Debt was




                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                            Incurred, Basis for
                            Creditor Name                             Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                        11/16/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                        11/23/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                        11/30/2018                     X                                                        $1,837.50
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         12/7/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                        12/14/2018                     X                                                        $1,653.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                        12/21/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                        12/28/2018                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                          1/4/2019                     X                                                         $866.25
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         1/11/2019                     X                                                        $1,995.00
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         1/18/2019                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         1/25/2019                     X                                                        $2,021.25
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                          2/1/2019                     X                                                        $1,995.00
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                          2/8/2019                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         2/15/2019                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         2/22/2019                     X                                                        $2,237.82
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                          3/1/2019                     X                                                        $1,995.00
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                          3/8/2019                     X                                                        $2,178.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         3/15/2019                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         3/22/2019                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         3/29/2019                     X                                                        $2,021.25
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                          4/5/2019                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         4/12/2019                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         4/19/2019                     X                                                        $1,627.50
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         4/26/2019                     X                                                        $2,073.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                          5/3/2019                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         5/10/2019                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         5/17/2019                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         5/24/2019                     X                                                        $1,916.25
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         5/31/2019                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                          6/7/2019                     X                                                        $2,047.50
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         6/14/2019                     X                                                        $1,968.75
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         6/21/2019                     X                                                        $1,942.50
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         6/28/2019                     X                                                        $1,575.00
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                          7/5/2019                     X                                                        $2,100.00
Grandison Management Inc.                   1413 38th St.                                                                        Brooklyn               NY           11218                         7/12/2019                     X                                                        $1,181.25
Guthrie Clinic Ltd.                         One Guthrie Square                                                                   Sayre                  PA           18840                          4/1/2018                     X                                                        $5,633.33
Guthrie Clinic Ltd.                         One Guthrie Square                                                                   Sayre                  PA           18840                          5/1/2018                     X                                                        $5,833.33
Guthrie Clinic Ltd.                         One Guthrie Square                                                                   Sayre                  PA           18840                          6/1/2018                     X                                                        $5,833.33
Guthrie Clinic Ltd.                         One Guthrie Square                                                                   Sayre                  PA           18840                          7/1/2018                     X                                                        $5,833.33
Guthrie Clinic Ltd.                         One Guthrie Square                                                                   Sayre                  PA           18840                          8/1/2018                     X                                                        $5,833.33
Guthrie Clinic Ltd.                         One Guthrie Square                                                                   Sayre                  PA           18840                          9/1/2018                     X                                                        $5,833.33
Guthrie Clinic Ltd.                         One Guthrie Square                                                                   Sayre                  PA           18840                         10/1/2018                     X                                                        $5,833.33
Guthrie Clinic Ltd.                         One Guthrie Square                                                                   Sayre                  PA           18840                         11/1/2018                     X                                                        $5,833.33
Guthrie Clinic Ltd.                         One Guthrie Square                                                                   Sayre                  PA           18840                         12/1/2018                     X                                                        $5,833.33
Guthrie Clinic Ltd.                         One Guthrie Square                                                                   Sayre                  PA           18840                         1/31/2019                     X                                                        $5,833.33
Guthrie Clinic Ltd.                         One Guthrie Square                                                                   Sayre                  PA           18840                         4/30/2019                     X                                                        $5,833.33
Guthrie Clinic Ltd.                         One Guthrie Square                                                                   Sayre                  PA           18840                         5/31/2019                     X                                                        $5,833.33
Guthrie Clinic Ltd.                         One Guthrie Square                                                                   Sayre                  PA           18840                         6/30/2019                     X                                                        $5,833.33
Guthrie Medical Group, PC                   One Guthrie SquareSayre                                                              Sayre                  PA           18840-1699                    6/30/2017                     X                                                         $681.82
Guthrie Medical Group, PC                   One Guthrie SquareSayre                                                              Sayre                  PA           18840-1699                     3/8/2018                     X                                                         $446.39
Guthrie Medical Group, PC                   One Guthrie SquareSayre                                                              Sayre                  PA           18840-1699                    3/21/2018                     X                                                           $64.61
Guthrie Medical Group, PC                   One Guthrie SquareSayre                                                              Sayre                  PA           18840-1699                    1/22/2019                     X                                                        $1,932.77
Guthrie Medical Group, PC                   One Guthrie SquareSayre                                                              Sayre                  PA           18840-1699                    1/28/2019                     X                                                           $22.64
Guthrie Medical Group, PC                   One Guthrie SquareSayre                                                              Sayre                  PA           18840-1699                    2/18/2019                     X                                                         $194.61
Guthrie Medical Group, PC                   One Guthrie SquareSayre                                                              Sayre                  PA           18840-1699                    3/29/2019                     X                                                           $28.94
Guthrie Medical Group, PC                   One Guthrie SquareSayre                                                              Sayre                  PA           18840-1699                    4/29/2019                     X                                                         $252.80
Guthrie Medical Group, PC                   One Guthrie SquareSayre                                                              Sayre                  PA           18840-1699                    8/16/2019                     X                                                         $247.30
Guthrie Medical Group, PC                   One Guthrie SquareSayre                                                              Sayre                  PA           18840-1699                    9/25/2019                     X                                                         $145.23
Hale Contracting, Inc.                      2054 Grand Central Ave.                                                              Horseheads             NY           14845                          5/3/2019                     X                                                         $858.60
Harbor Linen                                P.O. Box 3510                                                                        Cherry Hill            NJ           08034                          5/2/2019                     X                                                         $241.70
Harbor Linen                                P.O. Box 3510                                                                        Cherry Hill            NJ           08034                         5/31/2019                     X                                                         $501.35
Harbor Linen                                P.O. Box 3510                                                                        Cherry Hill            NJ           08034                          6/7/2019                     X                                                         $208.49




                                                                                                             6 of 11
                                                                     Case 8-19-76260-ast          Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13


                                                                                 In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                                            Case No. 19-76271
                                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent
                                                                                                                                                                                                  Date Debt was




                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                Incurred, Basis for
                               Creditor Name                              Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
Harbor Linen                                   P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         6/12/2019                     X                                                         $447.12
Harbor Linen                                   P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         6/24/2019                     X                                                         $447.12
Harbor Linen                                   P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         6/26/2019                     X                                                         $514.23
Harbor Linen                                   P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         7/11/2019                     X                                                         $310.67
Harbor Linen                                   P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         7/26/2019                     X                                                         $406.25
Harbor Linen                                   P.O. Box 3510                                                                         Cherry Hill            NJ           08034                          8/7/2019                     X                                                         $703.86
Harbor Linen                                   P.O. Box 3510                                                                         Cherry Hill            NJ           08034                          8/8/2019                     X                                                         $447.12
Harbor Linen                                   P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         9/11/2019                     X                                                         $253.80
Harbor Linen                                   P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         9/16/2019                     X                                                         $132.47
Harbor Linen                                   P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         9/17/2019                     X                                                         $447.12
Harter, Secrest & Emery LLP                    1600 Bausch & Lomb Place                                                              Rochester              NY           14604-2711                   12/28/2017                     X                                                         $750.00
Harter, Secrest & Emery LLP                    1600 Bausch & Lomb Place                                                              Rochester              NY           14604-2711                    1/16/2018                     X                                                         $750.00
Harter, Secrest & Emery LLP                    1600 Bausch & Lomb Place                                                              Rochester              NY           14604-2711                    4/22/2019                     X                                                        $2,500.00
Hartford Steam Boiler                          21045 Network Place                                                                   Chicago                IL           60673                         8/22/2018                     X                                                         $420.00
HD Supply Facilities Maintenance, LTD          P.O. Box 509058                                                                       San Diego              CA           92150-9058                     9/4/2019                     X                                                         $771.42
HD Supply Facilities Maintenance, LTD          P.O. Box 509058                                                                       San Diego              CA           92150-9058                    9/12/2019                     X                                                         $157.56
HD Supply Facilities Maintenance, LTD          P.O. Box 509058                                                                       San Diego              CA           92150-9058                    9/13/2019                     X                                                         $198.08
HD Supply Facilities Maintenance, LTD          P.O. Box 509058                                                                       San Diego              CA           92150-9058                    9/16/2019                     X                                                           $55.56
Hobart                                         Akom Associates Inc.                                                                  Elmira                 NY           14904                          1/8/2019                     X                                                         $957.94
Home Depot                                     Dept. 32-2021336064                                                                   Lousiville             KY           40290-1030                     9/6/2019                     X                                                        $2,521.07
I.D.Booth Inc.                                 P.O. Box 579                                                                          Elmira                 NY           14902-0579                    7/23/2019                     X                                                         $363.12
I.D.Booth Inc.                                 P.O. Box 579                                                                          Elmira                 NY           14902-0579                    8/20/2019                     X                                                           $13.32
I.D.Booth Inc.                                 P.O. Box 579                                                                          Elmira                 NY           14902-0579                     9/4/2019                     X                                                         $105.43
I.D.Booth Inc.                                 P.O. Box 579                                                                          Elmira                 NY           14902-0579                    9/12/2019                     X                                                           $35.80
Industrial & Domestic Electric Motor Inc       1417 College Avenue                                                                   Elmira                 NY           14901                         5/14/2018                     X                                                         $160.00
Instant Diagnostic Systems, Inc.               25060 Ave Stanford                                                                    Valencia               CA           91355-3999                     2/1/2018                     X                                                           $23.81
Instant Diagnostic Systems, Inc.               25060 Ave Stanford                                                                    Valencia               CA           91355-3999                    5/10/2018                     X                                                           $71.43
Instantwhip                                    P.O. Box 645592                                                                       Cincinnati             OH           45264-5592                    7/31/2019                     X                                                        $2,408.49
Instantwhip                                    P.O. Box 645592                                                                       Cincinnati             OH           45264-5592                    8/31/2019                     X                                                        $2,202.08
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                       South Easton           MA           02375                         6/30/2019                     X                                                         $453.74
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                       South Easton           MA           02375                         7/31/2019                     X                                                         $732.85
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                       South Easton           MA           02375                         8/31/2019                     X                                                         $260.79
Interstate Gourmet Coffee Roasters, Inc.       43 Norfolk Ave.                                                                       South Easton           MA           02375                         9/30/2019                     X                                                         $260.79
Irish Welding & Carbonic Corp                  P.O. Box 409                                                                          Buffalo                NY           14212-0409                    9/30/2019                     X                                                        $1,025.62
J. C. Ehrlich Co., Inc.                        P.O. Box 13848                                                                        Reading                PA           19612-3848                     7/5/2019                     X                                                         $126.36
J. C. Ehrlich Co., Inc.                        P.O. Box 13848                                                                        Reading                PA           19612-3848                    8/12/2019                     X                                                         $132.84
J. C. Ehrlich Co., Inc.                        P.O. Box 13848                                                                        Reading                PA           19612-3848                     9/6/2019                     X                                                         $132.84
Jamma Consulting Inc.                          190 Vail Ave.                                                                         Staten Island          NY           10309                        11/30/2016                     X                                                        $2,563.16
M & N Party Store                              P.O. Box 64784                                                                        St. Paul               MN           55164-0784                    6/15/2016                     X                                                           -$6.27
Mantis Medical Equip. Service, LLC             P.O. Box 159                                                                          Clarendon              NY           14429                         3/15/2019                     X                                                         $975.08
Mantis Medical Equip. Service, LLC             P.O. Box 159                                                                          Clarendon              NY           14429                          6/6/2019                     X                                                         $267.30
Mantis Medical Equip. Service, LLC             P.O. Box 159                                                                          Clarendon              NY           14429                         6/13/2019                     X                                                         $828.64
Mantis Medical Equip. Service, LLC             P.O. Box 159                                                                          Clarendon              NY           14429                          9/6/2019                     X                                                         $102.60
Martin F. Scheinman, Esq.                      322 Main Street                                                                       Port Washington        NY           11050                         12/1/2018                     X                                                        $5,500.00
Matthew B. Brown, DDS MD                       Oral & Implant Surgery                                                                Corning                NY           14830                         1/17/2017                     X                                                         $338.00
Maximum Mobility, LLC                          117 N. Keystone Ave.                                                                  Sayre                  PA           18840                         1/10/2018                     X                                                         $178.00
Maximum Mobility, LLC                          117 N. Keystone Ave.                                                                  Sayre                  PA           18840                         5/23/2018                     X                                                           $50.00
Med Supply Depot                               1393 Elmira St.                                                                       Sayre                  PA           18840                         5/22/2017                     X                                                         $273.54
Media Displays Inc.                            109 S Main St                                                                         Harrisville            PA           16038                         2/13/2019                     X                                                         $398.00
Medical Arts Support Corp.                     25A Dubon Ct                                                                          Farmingdale            NY           11735                         3/28/2017                     X                                                        $2,905.20
Medical Arts Support Corp.                     25A Dubon Ct                                                                          Farmingdale            NY           11735                         4/18/2017                     X                                                        $1,261.12
Medical Staffing Network                       P.O. Box 840292                                                                       Dallas                 TX           75284-0292                    3/11/2018                     X                                                        $7,100.16
Medical Staffing Network                       P.O. Box 840292                                                                       Dallas                 TX           75284-0292                    3/18/2018                     X                                                        $6,827.48
Medical Staffing Network                       P.O. Box 840292                                                                       Dallas                 TX           75284-0292                    3/25/2018                     X                                                        $6,122.31
Medical Staffing Network                       P.O. Box 840292                                                                       Dallas                 TX           75284-0292                     4/1/2018                     X                                                        $5,235.50
Medical Staffing Network                       P.O. Box 840292                                                                       Dallas                 TX           75284-0292                     4/8/2018                     X                                                        $5,365.47
Medical Staffing Network                       P.O. Box 840292                                                                       Dallas                 TX           75284-0292                    4/15/2018                     X                                                        $4,080.77
Medical Staffing Network                       P.O. Box 840292                                                                       Dallas                 TX           75284-0292                    4/22/2018                     X                                                        $4,719.94
Medical Staffing Network                       P.O. Box 840292                                                                       Dallas                 TX           75284-0292                    4/29/2018                     X                                                        $4,826.46
Medical Staffing Network                       P.O. Box 840292                                                                       Dallas                 TX           75284-0292                    5/11/2018                     X                                                        $5,937.10
Medical Staffing Network                       P.O. Box 840292                                                                       Dallas                 TX           75284-0292                    5/13/2018                     X                                                        $3,823.18
Medical Staffing Network                       P.O. Box 840292                                                                       Dallas                 TX           75284-0292                    5/20/2018                     X                                                        $4,115.73




                                                                                                                 7 of 11
                                                                      Case 8-19-76260-ast          Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13


                                                                                  In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                                             Case No. 19-76271
                                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent
                                                                                                                                                                                                   Date Debt was




                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                                 Incurred, Basis for
                              Creditor Name                              Address1                                    Address2                   City              State        Zip     Country         Claim                                                                                Total Claim
Medical Staffing Network                      P.O. Box 840292                                                                         Dallas                 TX           75284-0292                    5/27/2018                     X                                                            $4,377.30
Medical Staffing Network                      P.O. Box 840292                                                                         Dallas                 TX           75284-0292                     6/3/2018                     X                                                            $4,711.20
Medical Staffing Network                      P.O. Box 840292                                                                         Dallas                 TX           75284-0292                    6/10/2018                     X                                                            $2,966.16
Medical Staffing Network                      P.O. Box 840292                                                                         Dallas                 TX           75284-0292                    6/17/2018                     X                                                            $1,808.64
Medical Staffing Network                      P.O. Box 840292                                                                         Dallas                 TX           75284-0292                    6/24/2018                     X                                                            $1,302.22
Medical Staffing Network                      P.O. Box 840292                                                                         Dallas                 TX           75284-0292                     7/1/2018                     X                                                            $1,943.00
Medical Staffing Network                      P.O. Box 840292                                                                         Dallas                 TX           75284-0292                     7/8/2018                     X                                                            $3,389.90
Medical Staffing Network                      P.O. Box 840292                                                                         Dallas                 TX           75284-0292                    7/15/2018                     X                                                            $1,705.28
Medical Staffing Network                      P.O. Box 840292                                                                         Dallas                 TX           75284-0292                    7/22/2018                     X                                                            $1,281.55
Medical Staffing Network                      P.O. Box 840292                                                                         Dallas                 TX           75284-0292                    7/29/2018                     X                                                            $1,116.18
Medical Staffing Network                      P.O. Box 840292                                                                         Dallas                 TX           75284-0292                     8/8/2018                     X                                                             $961.16
Medical Staffing Network                      P.O. Box 840292                                                                         Dallas                 TX           75284-0292                    8/12/2018                     X                                                            $1,861.10
Medical Staffing Network                      P.O. Box 840292                                                                         Dallas                 TX           75284-0292                    8/19/2018                     X                                                             $837.14
Medical Staffing Network                      P.O. Box 840292                                                                         Dallas                 TX           75284-0292                    8/26/2018                     X                                                             $868.14
Medline Industries, Inc.*                     P.O. Box 382075                                                                         Pittsburgh             PA           15251-8075                    9/28/2018                     X                                                            $1,137.49
Medline Industries, Inc.*                     P.O. Box 382075                                                                         Pittsburgh             PA           15251-8075                     2/8/2019                     X                                                               $92.91
Medline Industries, Inc.*                     P.O. Box 382075                                                                         Pittsburgh             PA           15251-8075                    3/21/2019                     X                                                             $224.87
Medline Industries, Inc.*                     P.O. Box 382075                                                                         Pittsburgh             PA           15251-8075                    8/13/2019                     X                                                            $4,522.00
Medline Industries, Inc.*                     P.O. Box 382075                                                                         Pittsburgh             PA           15251-8075                    8/29/2019                     X                                                             $312.00
Michael Burrell                               1305 Gridley Rd.                                                                        Corning                NY           14830                         10/4/2019                     X                                                             $100.00
Michael Dennehy                               42 Mill St.                                                                             Springville            NY           14141                         10/4/2019                     X                                                             $100.00
Michael J. Merletti DPM                       282 Ransom Rd.                                                                          Grand Island           NY           14072                          4/9/2018                     X                                                             $676.90
Michael J. Merletti DPM                       282 Ransom Rd.                                                                          Grand Island           NY           14072                         8/22/2018                     X                                                             $636.79
Monroe County Sheriff's Office                130 South Plymouth Ave.                                                                 Rochester              NY           14614-1408                    10/5/2019                     X                                                               $62.31
Myron Corp.                                   P.O. Box 69073                                                                          Baltimore              MD           21264                         4/10/2019                     X                                                             $251.78
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                         10/2/2017                     X                                                             $500.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                          5/1/2018                     X                                                             $500.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                         10/1/2018                     X                                                             $500.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                         11/1/2018                     X                                                             $500.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                         12/3/2018                     X                                                             $500.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                          1/2/2019                     X                                                             $500.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                          2/1/2019                     X                                                             $500.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                          3/1/2019                     X                                                             $500.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                          4/1/2019                     X                                                             $500.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                          5/1/2019                     X                                                             $500.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                          6/3/2019                     X                                                             $500.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                          7/1/2019                     X                                                             $500.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                          8/8/2019                     X                                                             $500.00
National Pen                                  P.O. Box 847203                                                                         Dallas                 TX           75284-7203                   11/17/2017                     X                                                             $331.40
NYS Child Support Processing Center           P.O. Box 15363                                                                          Albany                 NY           12212-5363                    10/5/2019                     X                                                               $88.07
NYS Commissioner of Health, NYNA              Prometric - NYS Nurse Aide Program                                                      Nottingham             MD           21236                         9/17/2019                     X                                                             $115.00
NYSEG                                         P.O. Box 847812                                                                         Boston                 MA           02284-7812                     9/9/2019                     X                                                            $5,232.88
PATIENT 45                                    Finkelstein & Partners LLP (Mary Ellen Wright)                   2470 Walden Ave.       Buffalo                NY           14225                                          X            X             X                                    Unknown
PATIENT 47                                    Ziff Law Firm LLP (James Reed)                                   2470 Walden Ave.       Buffalo                NY           14225                                          X            X             X                                    Unknown
PATIENT 5763                                  Brown Chiari LLP (Timothy Hudson)                                2470 Walden Ave.       Buffalo                NY           14225                                          X            X             X                                    Unknown
PointClickCare Technologies, Inc.             P.O. Box 674802                                                                         Detroit                MI           48267-4802                     3/1/2018                     X                                                            $2,306.62
PointClickCare Technologies, Inc.             P.O. Box 674802                                                                         Detroit                MI           48267-4802                     4/1/2018                     X                                                            $2,306.62
PointClickCare Technologies, Inc.             P.O. Box 674802                                                                         Detroit                MI           48267-4802                    10/1/2019                     X                                                            $2,226.53
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                          Cheektowaga            NY           14225                          3/3/2019                     X                                                               $46.39
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                          Cheektowaga            NY           14225                         3/21/2019                     X                                                               $23.16
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                          Cheektowaga            NY           14225                         4/18/2019                     X                                                             $102.64
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                          Cheektowaga            NY           14225                         5/16/2019                     X                                                               $23.16
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                          Cheektowaga            NY           14225                         6/13/2019                     X                                                               $23.16
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                          Cheektowaga            NY           14225                         7/11/2019                     X                                                               $36.12
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                          Cheektowaga            NY           14225                          8/8/2019                     X                                                               $23.16
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                          Cheektowaga            NY           14225                          9/5/2019                     X                                                               $23.16
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                       Brooklyn               NY           11205                          3/7/2017                     X                                                            $1,750.13
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                       Brooklyn               NY           11205                          4/6/2017                     X                                                            $2,224.72
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                       Brooklyn               NY           11205                          5/5/2017                     X                                                            $2,647.10
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                       Brooklyn               NY           11205                          7/3/2017                     X                                                            $2,889.80
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                       Brooklyn               NY           11205                         7/31/2017                     X                                                             $624.93
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                       Brooklyn               NY           11205                         8/31/2017                     X                                                            $1,221.20




                                                                                                                  8 of 11
                                                                     Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13


                                                                              In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                                         Case No. 19-76271
                                                                                Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent
                                                                                                                                                                                               Date Debt was




                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                             Incurred, Basis for
                              Creditor Name                            Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         10/9/2017                     X                                                        $1,602.99
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         11/8/2017                     X                                                        $2,634.56
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         12/6/2017                     X                                                        $2,489.74
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                        12/31/2017                     X                                                        $1,556.36
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         2/13/2018                     X                                                        $2,635.32
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         3/14/2018                     X                                                        $3,377.77
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         4/20/2018                     X                                                        $2,189.78
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         5/18/2018                     X                                                        $2,556.18
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                          6/8/2018                     X                                                        $3,070.57
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         7/12/2018                     X                                                        $1,441.60
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         8/18/2018                     X                                                        $2,732.78
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         9/12/2018                     X                                                        $3,243.38
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                        10/11/2018                     X                                                         $999.00
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         11/7/2018                     X                                                        $3,103.83
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         12/7/2018                     X                                                        $2,295.66
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                          1/7/2019                     X                                                        $1,207.41
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         2/12/2019                     X                                                        $1,990.12
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         3/12/2019                     X                                                        $1,845.32
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                          4/8/2019                     X                                                        $5,236.04
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                          5/8/2019                     X                                                        $2,894.98
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                          6/7/2019                     X                                                        $3,095.32
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                          7/8/2019                     X                                                        $5,328.28
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                          8/9/2019                     X                                                        $4,272.18
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         9/13/2019                     X                                                        $4,722.95
Pure Water Technology of WNY Inc.             316 Seneca St.                                                                      Buffalo                NY           14204                         3/29/2019                     X                                                         $129.60
Pure Water Technology of WNY Inc.             316 Seneca St.                                                                      Buffalo                NY           14204                         6/29/2019                     X                                                         $233.28
Pure Water Technology of WNY Inc.             316 Seneca St.                                                                      Buffalo                NY           14204                         9/11/2019                     X                                                         $129.60
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman                NY           10982                          3/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman                NY           10982                          4/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman                NY           10982                          5/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman                NY           10982                          6/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman                NY           10982                          7/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman                NY           10982                          8/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman                NY           10982                          9/1/2019                     X                                                           $19.67
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman                NY           10982                         10/1/2019                     X                                                           $59.00
Robert Packer Hospital                        P.O. Box 900                                                                        Sayre                  PA           18840                        10/18/2016                     X                                                        $1,509.85
Robert Packer Hospital                        P.O. Box 900                                                                        Sayre                  PA           18840                        11/23/2016                     X                                                           $21.25
Robert Packer Hospital                        P.O. Box 900                                                                        Sayre                  PA           18840                         12/9/2016                     X                                                           $21.25
Robert Packer Hospital                        P.O. Box 900                                                                        Sayre                  PA           18840                         1/31/2017                     X                                                           $73.23
Robert Packer Hospital                        P.O. Box 900                                                                        Sayre                  PA           18840                         3/22/2018                     X                                                           $51.43
Robert Packer Hospital                        P.O. Box 900                                                                        Sayre                  PA           18840                         6/22/2018                     X                                                           $28.95
Robert Packer Hospital                        P.O. Box 900                                                                        Sayre                  PA           18840                        10/31/2018                     X                                                           $28.95
Robert Packer Hospital                        P.O. Box 900                                                                        Sayre                  PA           18840                        11/21/2018                     X                                                           $44.55
Robert Packer Hospital                        P.O. Box 900                                                                        Sayre                  PA           18840                        11/27/2018                     X                                                           $21.76
Robert Packer Hospital                        P.O. Box 900                                                                        Sayre                  PA           18840                         1/10/2019                     X                                                           $28.95
S & S Crafts                                  P.O. Box 516                                                                        Colchester             CT           06415                         9/29/2016                     X                                                           -$6.00
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York               NY           10022                         1/19/2018                     X                                                         $244.54
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York               NY           10022                         2/28/2018                     X                                                         $426.25
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York               NY           10022                         6/19/2018                     X                                                           $67.33
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York               NY           10022                         7/19/2019                     X                                                         $192.50
Shred-it                                      28883 Network Pl.                                                                   Chicago                NY           60673-1288                    6/15/2019                     X                                                         $113.33
Shred-it                                      28883 Network Pl.                                                                   Chicago                NY           60673-1288                    7/15/2019                     X                                                         $169.87
Shred-it                                      28883 Network Pl.                                                                   Chicago                NY           60673-1288                    8/15/2019                     X                                                         $116.51
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                        11/30/2017                     X                                                        $2,519.54
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                        12/31/2017                     X                                                        $2,436.32
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         2/20/2018                     X                                                        $2,852.39
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         3/23/2018                     X                                                        $2,713.94
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         4/24/2018                     X                                                        $2,713.94
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         5/14/2018                     X                                                        $2,464.30
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         6/13/2018                     X                                                        $3,109.38
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         6/30/2018                     X                                                        $2,464.30
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         8/31/2018                     X                                                        $2,713.94




                                                                                                              9 of 11
                                                                        Case 8-19-76260-ast       Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13


                                                                                 In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                                            Case No. 19-76271
                                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent
                                                                                                                                                                                                  Date Debt was




                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                Incurred, Basis for
                               Creditor Name                              Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
SolaMed 02, LLC                                5308-13th Ave.                                                                        Brooklyn               NY           11219                         9/30/2018                     X                                                        $2,464.30
SolaMed 02, LLC                                5308-13th Ave.                                                                        Brooklyn               NY           11219                        10/31/2018                     X                                                        $2,630.72
SolaMed 02, LLC                                5308-13th Ave.                                                                        Brooklyn               NY           11219                        11/30/2018                     X                                                        $2,381.08
SolaMed 02, LLC                                5308-13th Ave.                                                                        Brooklyn               NY           11219                        12/31/2018                     X                                                        $2,630.72
SolaMed 02, LLC                                5308-13th Ave.                                                                        Brooklyn               NY           11219                         1/31/2019                     X                                                        $3,046.79
SolaMed 02, LLC                                5308-13th Ave.                                                                        Brooklyn               NY           11219                         2/28/2019                     X                                                        $2,713.94
Southern Tier Audiology Associates, PC         301 William St.                                                                       Elmira                 NY           14901                         10/2/2017                     X                                                         $570.00
Spectrum                                       P.O. Box 70872                                                                        Charlotte              NC           28272                          8/2/2019                     X                                                        $2,020.72
Spectrum                                       P.O. Box 70872                                                                        Charlotte              NC           28272                          9/2/2019                     X                                                         $673.57
Steuben County Sheriff's Civil Division        Richard C. Tweddell, Sheriff                                                          Bath                   NY           14810                         10/5/2019                     X                                                         $412.72
Steven Bates, Constable                        P.O. Box 606                                                                          Bath                   NY           14810                         10/5/2019                     X                                                           $28.77
Syracuse Banana Co.                            900 Wolf St                                                                           Syracuse               NY           13208                         7/31/2019                     X                                                         $178.47
Syracuse Banana Co.                            900 Wolf St                                                                           Syracuse               NY           13208                          8/2/2019                     X                                                           $68.92
Syracuse Banana Co.                            900 Wolf St                                                                           Syracuse               NY           13208                          8/7/2019                     X                                                         $102.89
Syracuse Banana Co.                            900 Wolf St                                                                           Syracuse               NY           13208                          8/9/2019                     X                                                           $53.89
Syracuse Banana Co.                            900 Wolf St                                                                           Syracuse               NY           13208                         8/14/2019                     X                                                           $88.52
Syracuse Banana Co.                            900 Wolf St                                                                           Syracuse               NY           13208                         8/16/2019                     X                                                           $72.89
Syracuse Banana Co.                            900 Wolf St                                                                           Syracuse               NY           13208                         8/21/2019                     X                                                         $159.44
Syracuse Banana Co.                            900 Wolf St                                                                           Syracuse               NY           13208                         8/23/2019                     X                                                           $76.41
Syracuse Banana Co.                            900 Wolf St                                                                           Syracuse               NY           13208                         8/28/2019                     X                                                         $191.55
Syracuse Banana Co.                            900 Wolf St                                                                           Syracuse               NY           13208                         8/30/2019                     X                                                         $132.02
Syracuse Banana Co.                            900 Wolf St                                                                           Syracuse               NY           13208                          9/4/2019                     X                                                         $176.87
Syracuse Banana Co.                            900 Wolf St                                                                           Syracuse               NY           13208                          9/6/2019                     X                                                           $75.93
Sysco Frozen Foods                             24500 Northwest Fwy.                                                                  Cypress                TX           77429                         9/12/2019                     X                                                        $3,745.63
Sysco Frozen Foods                             24500 Northwest Fwy.                                                                  Cypress                TX           77429                         9/19/2019                     X                                                        $4,025.79
Sysco Frozen Foods                             800 Allen Street                                                                      Jamestown              NY           14702-0160                    7/25/2019                     X                                                        $4,444.74
Sysco Frozen Foods                             800 Allen Street                                                                      Jamestown              NY           14702-0160                     8/1/2019                     X                                                        $5,198.31
Sysco Frozen Foods                             800 Allen Street                                                                      Jamestown              NY           14702-0160                     8/8/2019                     X                                                        $4,988.41
Sysco Frozen Foods                             800 Allen Street                                                                      Jamestown              NY           14702-0160                    8/15/2019                     X                                                        $4,077.96
Sysco Frozen Foods                             800 Allen Street                                                                      Jamestown              NY           14702-0160                    8/16/2019                     X                                                         $159.25
Sysco Frozen Foods                             800 Allen Street                                                                      Jamestown              NY           14702-0160                    8/17/2019                     X                                                          -$34.84
Sysco Frozen Foods                             800 Allen Street                                                                      Jamestown              NY           14702-0160                    8/22/2019                     X                                                        $4,437.05
Sysco Frozen Foods                             800 Allen Street                                                                      Jamestown              NY           14702-0160                    8/24/2019                     X                                                          -$73.60
Sysco Frozen Foods                             800 Allen Street                                                                      Jamestown              NY           14702-0160                    8/29/2019                     X                                                        $4,028.38
Sysco Frozen Foods                             800 Allen Street                                                                      Jamestown              NY           14702-0160                    8/31/2019                     X                                                          -$19.53
Sysco Frozen Foods                             800 Allen Street                                                                      Jamestown              NY           14702-0160                     9/5/2019                     X                                                        $5,005.91
T & R Towing & Service Center                  Crane's Division                                                                      Painted Post           NY           14870                         6/27/2019                     X                                                        $1,718.03
Techline Communications                        P.O. Box 424                                                                          Big Flats              NY           14814                         6/14/2019                     X                                                         $234.90
Time Warner                                    P.O. Box 223085                                                                       Pittsburgh             PA           15251-2085                     8/1/2019                     X                                                         $761.59
Time Warner                                    P.O. Box 70872                                                                        Charlotte              NC           28272-0872                     9/1/2019                     X                                                         $250.53
Town Of Erwin                                  310 Town Center Rd.                                                                   Painted Post           NY           14870                         9/20/2019                     X                                                       $11,183.80
Transworld Systems, Inc.                       P.O. Box 5505                                                                         Carol Stream           IL           60197-5505                   12/31/2017                     X                                                         $802.50
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                          5/7/2018                     X                                                        $2,514.50
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                         5/22/2018                     X                                                        $4,488.50
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                         5/29/2018                     X                                                        $2,831.75
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                          6/5/2018                     X                                                        $2,949.25
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                         6/14/2018                     X                                                        $1,774.25
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                         6/15/2018                     X                                                        $2,338.25
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                         6/21/2018                     X                                                        $4,194.75
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                         6/29/2018                     X                                                        $1,821.25
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                          7/1/2018                     X                                                        $1,950.50
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                          7/9/2018                     X                                                        $3,337.00
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                         7/12/2018                     X                                                        $3,395.75
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                         7/18/2018                     X                                                        $3,043.25
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                         7/27/2018                     X                                                        $1,762.50
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                          8/2/2018                     X                                                        $1,104.50
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                          8/9/2018                     X                                                        $1,786.00
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                         8/15/2018                     X                                                        $1,621.50
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                         8/17/2018                     X                                                         $376.00
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                         9/24/2018                     X                                                        $2,620.25
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                         10/4/2018                     X                                                        $2,232.50
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                      Cincinnati             OH           45263                        10/10/2018                     X                                                        $2,549.75




                                                                                                                10 of 11
                                                                         Case 8-19-76260-ast      Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13


                                                                                 In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                                            Case No. 19-76271
                                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent
                                                                                                                                                                                                  Date Debt was




                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                Incurred, Basis for
                              Creditor Name                               Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
Trustaff Travel Nurses, LLC                   P.O. Box 63-8231                                                                       Cincinnati             OH           45263                        10/11/2018                     X                                                        $2,479.25
Trustaff Travel Nurses, LLC                   P.O. Box 63-8231                                                                       Cincinnati             OH           45263                        10/18/2018                     X                                                        $4,447.38
Trustaff Travel Nurses, LLC                   P.O. Box 63-8231                                                                       Cincinnati             OH           45263                        10/23/2018                     X                                                        $4,747.00
Trustaff Travel Nurses, LLC                   P.O. Box 63-8231                                                                       Cincinnati             OH           45263                        10/31/2018                     X                                                        $4,077.25
Trustaff Travel Nurses, LLC                   P.O. Box 63-8231                                                                       Cincinnati             OH           45263                         11/8/2018                     X                                                        $2,162.00
Trustaff Travel Nurses, LLC                   P.O. Box 63-8231                                                                       Cincinnati             OH           45263                        11/14/2018                     X                                                        $1,692.00
Trustaff Travel Nurses, LLC                   P.O. Box 63-8231                                                                       Cincinnati             OH           45263                        11/23/2018                     X                                                        $1,692.00
Trustaff Travel Nurses, LLC                   P.O. Box 63-8231                                                                       Cincinnati             OH           45263                        11/29/2018                     X                                                        $1,844.75
Trustaff Travel Nurses, LLC                   P.O. Box 63-8231                                                                       Cincinnati             OH           45263                         12/5/2018                     X                                                        $1,692.00
TwinMed LLC                                   P.O. Box 847340                                                                        Los Angeles            CA           90084                          9/4/2019                     X                                                          $140.00
TwinMed LLC                                   P.O. Box 847340                                                                        Los Angeles            CA           90084                          9/6/2019                     X                                                           $34.31
TwinMed LLC                                   P.O. Box 847340                                                                        Los Angeles            CA           90084                         9/11/2019                     X                                                          $601.64
TwinMed LLC                                   P.O. Box 847340                                                                        Los Angeles            CA           90084                         9/13/2019                     X                                                          $149.82
TwinMed LLC                                   P.O. Box 847340                                                                        Los Angeles            CA           90084                         9/18/2019                     X                                                          $448.56
TwinMed LLC                                   P.O. Box 847340                                                                        Los Angeles            CA           90084                         9/23/2019                     X                                                          $147.30
U.S. Department Of Education                  P.O. Box 790356                                                                        St. Louis              MO           63179-0356                    10/5/2019                     X                                                           $67.16
United Healthcare                             P.O. Box 101760                                                                        Atlanta                GA           30392-1760                    5/23/2018                     X                                                          $968.58
United States Treasury                        Internal Revenue Service                                                               Kansas City            MO           64121                         10/5/2019                     X                                                            $5.76
United Way of the Southern Tier               300 Civic Center Plaza                                                                 Corning                NY           14830                         9/30/2019                     X                                                            $8.00
Wegman's Food Market, Inc.                    P.O. Box 92217                                                                         Rochester              NY           14692-0217                     9/1/2019                     X                                                        $1,055.66
Wegman's Food Market, Inc.                    P.O. Box 92217                                                                         Rochester              NY           14692-0217                    9/30/2019                     X                                                          $134.50
                                                                                                                                                                                                                                                      Total:                              $1,063,753.70




                                                                                                                11 of 11
                     Case 8-19-76260-ast                         Doc 159   Filed 10/16/19         Entered 10/16/19 09:32:13


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76271
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        See Schedule G Attachment
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                                                          Case 8-19-76260-ast        Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13


                                                                                                    In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                                                              Case No. 19-76271
                                                                                                            Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                                                          Description of Contract or Lease and   Date of Contract or
             Counterparty Name                             Address1                                      Address2                                   Address3                     City      State     Zip      Country         Nature of Debtor's Interest        Lease
101 CREEKSIDE DRIVE LLC                    ATTN: GENERAL COUNSEL                       101 CREEKSIDE DRIVE                                                                PAINTED POST     NY    14870                  LEASE: BUILDING AND LAND                               3/1/18
101 CREEKSIDE DRIVE LLC                    ATTN: GENERAL COUNSEL                       6300 WILSHIRE BLVD                              SUITE 1800                         LOS ANGELES      CA    90048                  REGULATORY AGREEMENT FOR                               9/1/13
                                                                                                                                                                                                                        MULTIFAMILY HOUSING PROJECTS
ALL STATE FIRE EQUIPMENT OF WNY LLC        ATTN: GENERAL COUNSEL                       400 MINERAL SPRINGS ROAD                                                           WEST SENECA      NY    14224                  SETTLEMENT AGREEMENT                                 3/13/2019
AMERICAN HEALTH TECH INC                   ATTN: GENERAL COUNSEL                       805 SOUTH WHEATLEY STREET                       SUITE 600                          RIDGELAND        MS    39157                  SERVICE CONTRACT                                        6/1/07
ARBOR PARK 2806, LLC                       C/O HARTER SECREST & EMERY LLP              ATTN: GENERAL COUNSEL                           1600 BAUCH AND LOMB PLACE          ROCHESTER        NY    14604-2711             SETTLEMENT AGREEMENT                                 7/11/2019
BEILS INFORMATION TECHNOLOGY SYSTEMS                                                                                                                                                                                    SERVICE CONTRACT                                       4/28/19
CORPORATION                                ATTN: GENERAL COUNSEL                       1201 INDIAN CHURCH ROAD                                                            BUFFALO          NY    14224-1383
BILLIT ACCOUNTING & INFORMATION                                                                                                                                                                                         FINANCE AGREEMENT (SECURED
TECHNOLOGY LLC                             ATTN: GENERAL COUNSEL                       300 GLEED AVENUE                                                                   EAST AURORA      NY    14052                  LENDERS, BONDS, MORTGAGES, ETC.)                      4/1/2019
BILLIT ACCOUNTING & INFORMATION                                                                                                                                                                                         SERVICE CONTRACT                                        6/1/07
TECHNOLOGY LLC                             ATTN: GENERAL COUNSEL                       300 GLEED AVENUE                                                                   EAST AURORA      NY    14052
BILLIT ACCOUNTING & INFORMATION                                                                                                                                                                                         LICENSING AGREEMENT                                    6/23/07
TECHNOLOGY LLC                             ATTN: GENERAL COUNSEL                       300 GLEED AVENUE                                                                   EAST AURORA      NY    14052
EXCELLUS HEALTH PLAN INC                   ATTN: GENERAL COUNSEL                       205 PARK CLUB LANE                                                                 BUFFALO          NY    14221                  SERVICE CONTRACT                                       10/1/08
EXCELLUS HEALTH PLAN INC                   ATTN: GENERAL COUNSEL                       205 PARK CLUB LANE                                                                 BUFFALO          NY    14221                  SERVICE CONTRACT                                       7/30/02
GSG FINANCIAL LLC                          ATTN: GENERAL COUNSEL                       45 MAIN STREET                                  SUITE 537                          BROOKLYN         NY    11201                  LEASE: EQUIPMENT                         Not dated
HEALTH CARE PLAN INC D/B/A UNIVERA         ATTN: GENERAL COUNSEL                       900 GUARANTY BUILDING                                                              BUFFALO          NY    14202                  SERVICE CONTRACT                                        9/1/99
HEALTHCARE - WNY
HEALTH CARE PLAN INC D/B/A UNIVERA         ATTN: GENERAL COUNSEL                       900 GUARANTY BUILDING                                                              BUFFALO          NY    14202                  SERVICE CONTRACT                                       3/28/00
HEALTHCARE - WNY
HEALTH SYSTEM SERVICES, LTD                ATTN: ROBERT A. MINICUCCI, SR., PRESIDENT   6867 WILLIAMS ROAD                                                                 NIAGARA FALLS    NY    14304                  SERVICE CONTRACT                                        4/4/16
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                      WEBSTER          NY    14680                  SERVICE CONTRACT                                        6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                      WEBSTER          NY    14680                  SERVICE CONTRACT                                        6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                      WEBSTER          NY    14680                  SERVICE CONTRACT                                        6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                      WEBSTER          NY    14680                  SERVICE CONTRACT                                        6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                      WEBSTER          NY    14680                  SERVICE CONTRACT                                        6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                      WEBSTER          NY    14680                  SERVICE CONTRACT                                        6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                      WEBSTER          NY    14680                  SERVICE CONTRACT                                        6/1/17
INTEGRA SCRIPTS LLC                        ATTN: GENERAL COUNSEL                       160 AIRPORT ROAD                                                                   LAKEWOOD         NJ    08701                  SOFTWARE LICENSING AGREEMENT                          8/7/2017
                                                                                                                                                                                                                        FINANCE AGREEMENT (SECURED
ISRAEL SHERMAN                             C/O ABSOLUT FACILITIES MANAGEMENT, LLC      255 WARNER AVENUE                                                                  ROSLYN HEIGHTS   NY    11577                  LENDERS, BONDS, MORTGAGES, ETC.)                      4/1/2019
                                                                                                                                                                                                                        FINANCE AGREEMENT (SECURED
MEDLINE INDUSTRIES INC                     ATTN: GENERAL COUNSEL                       3 FINGER LAKES DRIVE                                                               NORTHFIELD       IL    60093                  LENDERS, BONDS, MORTGAGES, ETC.)                     8/10/2018
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                             REGO PARK        NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                             REGO PARK        NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                             REGO PARK        NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                             REGO PARK        NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                             REGO PARK        NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                             REGO PARK        NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                             REGO PARK        NY    11374                  SERVICE CONTRACT                         Not dated
D/B/A FIDELIS CARE NEW YORK
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                                 PALM CITY        FL    34990                  LICENSING AGREEMENT                                     2/1/16
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                                 PALM CITY        FL    34990                  LICENSING AGREEMENT                                    2/11/16
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                                 PALM CITY        FL    34990                  LICENSING AGREEMENT                                    2/13/16
ORCHARD PARK 6060, LLC                     C/O HARTER SECREST & EMERY LLP              ATTN: GENERAL COUNSEL                           1600 BAUCH AND LOMB PLACE          ROCHESTER        NY    14604-2711             SETTLEMENT AGREEMENT                                 7/11/2019
OXFORD HEALTH PLANS (NY) INC               ATTN: GENERAL COUNSEL                       300 MERIDIAN CENTER BOULEVARD                   SUITE 320                          ROCHESTER        NY    14618                  SERVICE CONTRACT                         Not dated
PATIENT 1922                               ADDRESS ON FILE                                                                                                                                                              ADMISSION AGREEMENT                      8/6/2015
PATIENT 2102                               ADDRESS ON FILE                                                                                                                                                              ADMISSION AGREEMENT                      1/16/2019
PATIENT 3276                               ADDRESS ON FILE                                                                                                                                                              ADMISSION AGREEMENT                      9/17/2019
PATIENT 3288                               ADDRESS ON FILE                                                                                                                                                              ADMISSION AGREEMENT                      3/9/2018
PATIENT 3306                               ADDRESS ON FILE                                                                                                                                                              ADMISSION AGREEMENT                      9/24/2019
PATIENT 3343                               ADDRESS ON FILE                                                                                                                                                              ADMISSION AGREEMENT                      6/28/2019
PATIENT 3381                               ADDRESS ON FILE                                                                                                                                                              ADMISSION AGREEMENT                      6/10/2019
PATIENT 3404                               ADDRESS ON FILE                                                                                                                                                              ADMISSION AGREEMENT                      7/31/2018
PATIENT 3421                               ADDRESS ON FILE                                                                                                                                                              ADMISSION AGREEMENT                      9/11/2018
PATIENT 3434.1                             ADDRESS ON FILE                                                                                                                                                              ADMISSION AGREEMENT                      8/31/2018
PATIENT 3441                               ADDRESS ON FILE                                                                                                                                                              ADMISSION AGREEMENT                      12/17/2018
PATIENT 3462                               ADDRESS ON FILE                                                                                                                                                              ADMISSION AGREEMENT                      10/8/2019
PATIENT 3469                               ADDRESS ON FILE                                                                                                                                                              ADMISSION AGREEMENT                      7/12/2018
PATIENT 3524                               ADDRESS ON FILE                                                                                                                                                              ADMISSION AGREEMENT                      9/24/2019
PATIENT 3536                               ADDRESS ON FILE                                                                                                                                                              ADMISSION AGREEMENT                      6/14/2019




                                                                                                                                     1 of 4
                                                              Case 8-19-76260-ast      Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13


                                                                      In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                                Case No. 19-76271
                                                                              Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                 Description of Contract or Lease and   Date of Contract or
             Counterparty Name                     Address1               Address2                                   Address3                    City   State   Zip   Country        Nature of Debtor's Interest        Lease
PATIENT 3545                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     9/24/2019
PATIENT 3549.1                   ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     1/14/2019
PATIENT 3551                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     8/28/2019
PATIENT 3556                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     9/17/2019
PATIENT 3566                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     6/12/2019
PATIENT 3599                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     10/4/2019
PATIENT 3712                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     6/21/2018
PATIENT 3713                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     5/17/2019
PATIENT 3718                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     10/2/2019
PATIENT 3750.1                   ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     9/16/2019
PATIENT 3781                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     7/31/2019
PATIENT 3794.1                   ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     9/6/2019
PATIENT 5538                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     9/20/2019
PATIENT 5539                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     6/20/2018
PATIENT 5540                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     1/15/2018
PATIENT 5541                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     10/3/2019
PATIENT 5542                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     4/18/2019
PATIENT 5543                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     6/19/2014
PATIENT 5544                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     3/5/2018
PATIENT 5545                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     9/9/2019
PATIENT 5546                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     11/27/2015
PATIENT 5547                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     5/13/2019
PATIENT 5548                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     6/10/2019
PATIENT 5549                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     2/11/2015
PATIENT 5550                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     4/10/2018
PATIENT 5551                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     1/15/2018
PATIENT 5552                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     3/25/2016
PATIENT 5553                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     10/8/2019
PATIENT 5554                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     9/25/2019
PATIENT 5555                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     8/9/2012
PATIENT 5556                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     7/11/2016
PATIENT 5557                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     9/13/2019
PATIENT 5558                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     12/16/2015
PATIENT 5559                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     7/28/2015
PATIENT 5560                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     7/28/2015
PATIENT 5561                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     6/27/2019
PATIENT 5562                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     6/26/2018
PATIENT 5563                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     6/6/2017
PATIENT 5564                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     2/21/2019
PATIENT 5565                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     8/6/2018
PATIENT 5566                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     9/25/2019
PATIENT 5567                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     2/22/2019
PATIENT 5568                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     9/16/2014
PATIENT 5569                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     12/11/2017
PATIENT 5570                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     12/11/2017
PATIENT 5571                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     3/17/2017
PATIENT 5572                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     1/18/2018
PATIENT 5573                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     10/16/2018
PATIENT 5574                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     2/11/2019
PATIENT 5575                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     8/6/2018
PATIENT 5576                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     1/14/2019
PATIENT 5577                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     9/26/2019
PATIENT 5578                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     2/28/2018
PATIENT 5579                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     8/19/2013
PATIENT 5580                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     8/20/2018
PATIENT 5581                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     9/30/2019
PATIENT 5582                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     9/11/2011
PATIENT 5583                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     6/12/2019
PATIENT 5584                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     8/13/2018
PATIENT 5585                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     6/26/2017
PATIENT 5586                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     11/20/2015
PATIENT 5587                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     10/30/2014
PATIENT 5588                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     3/27/2017
PATIENT 5589                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     2/19/2019
PATIENT 5590                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     9/27/2019
PATIENT 5591                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     2/18/2015
PATIENT 5592                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     1/16/2019
PATIENT 5593                     ADDRESS ON FILE                                                                                                                                ADMISSION AGREEMENT                     9/9/2016




                                                                                                       2 of 4
                                                                                      Case 8-19-76260-ast        Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13


                                                                                                In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                                                          Case No. 19-76271
                                                                                                        Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                                                      Description of Contract or Lease and   Date of Contract or
             Counterparty Name                              Address1                                 Address2                                  Address3                      City   State       Zip       Country         Nature of Debtor's Interest        Lease
PATIENT 5594                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      9/24/2019
PATIENT 5595                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      10/6/2016
PATIENT 5596                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      3/28/2018
PATIENT 5597                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      5/29/2019
PATIENT 5598                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      6/30/2017
PATIENT 5599                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      9/19/2019
PATIENT 5600                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      7/19/2019
PATIENT 5601                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      3/15/2018
PATIENT 5602                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      2/16/2018
PATIENT 5603                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      2/26/2018
PATIENT 5604                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      8/24/2018
PATIENT 5605                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      7/9/2019
PATIENT 5606                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      6/25/2018
PATIENT 5607                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      10/28/2010
PATIENT 5608                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      3/8/2019
PATIENT 5609                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      9/20/2019
PATIENT 5610                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      5/29/2019
PATIENT 5611                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      2/25/2019
PATIENT 5612                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      11/1/2018
PATIENT 5613                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      2/27/2019
PATIENT 5614                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      9/16/2019
PATIENT 5615                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      9/16/2019
PATIENT 5616                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      9/16/2019
PATIENT 5617                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      4/11/2013
PATIENT 5618                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      10/2/2019
PATIENT 5619                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      10/7/2019
PATIENT 5620                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      6/27/2018
PATIENT 5621                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      2/1/2013
PATIENT 5622                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      1/16/2018
PATIENT 5623                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      10/1/2019
PATIENT 5624                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      8/6/2018
PATIENT 5625                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      9/6/2013
PATIENT 5626                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      5/29/2019
PATIENT 5627                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      6/30/2016
PATIENT 5628                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      8/26/2015
PATIENT 5629                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      10/4/2019
PATIENT 5630                               ADDRESS ON FILE                                                                                                                                                          ADMISSION AGREEMENT                      12/5/2018
PREVENTIVE DIAGNOSTICS INC                 ATTN: GENERAL COUNSEL                   544 PARK AVENUE                                                                    BROOKLYN      NY      11205                   SERVICE CONTRACT                                      7/25/12
SULLIVAN PARK 301, LLC                     C/O HARTER SECREST & EMERY LLP          ATTN: GENERAL COUNSEL                           1600 BAUCH AND LOMB PLACE          ROCHESTER     NY      14604-2711              SETTLEMENT AGREEMENT                               7/11/2019
THE PARK ASSOCIATES INC                    ATTN: GENERAL COUNSEL                   1181 QUAKER ROAD                                                                   EAST AURORA   NY      14052                   LICENSING AGREEMENT                                   6/23/07
THREE RIVERS 101, LLC                      C/O HARTER SECREST & EMERY LLP          ATTN: GENERAL COUNSEL                           1600 BAUCH AND LOMB PLACE          ROCHESTER     NY      14604-2711              SETTLEMENT AGREEMENT                               7/11/2019
                                                                                                                                                                                                                    FINANCE AGREEMENT (SECURED
TRUSTAFF TRAVEL NURSES LLC                 C/O THOMAS AND THOMAS ATTORNEYS         ATTN: GENERAL COUNSEL                           2323 PARK AVENUE                   CINCINNATI    OH      45206                   LENDERS, BONDS, MORTGAGES, ETC.)                      4/1/2019
UNITEDHEALTHCARE                           ATTN: GENERAL COUNSEL                   300 MERIDIAN CENTER BOULEVARD                   SUITE 320                          ROCHESTER     NY      14618                   INSURANCE CONTRACTS                      Not dated
UNITEDHEALTHCARE                           ATTN: GENERAL COUNSEL                   300 MERIDIAN CENTER BOULEVARD                   SUITE 320                          ROCHESTER     NY      14618                   INSURANCE CONTRACTS                      Not dated
UNITEDHEALTHCARE                           ATTN: GENERAL COUNSEL                   300 MERIDIAN CENTER BOULEVARD                   SUITE 320                          ROCHESTER     NY      14618                   INSURANCE CONTRACTS                      Not dated
UNITEDHEALTHCARE INSURANCE COMPANY         ATTN: GENERAL COUNSEL                   300 MERIDIAN CENTER BOULEVARD                   SUITE 320                          ROCHESTER     NY      14618                   SERVICE CONTRACT                         Not dated
UNITEDHEALTHCARE OF NEW YORK INC           ATTN: GENERAL COUNSEL                   300 MERIDIAN CENTER BOULEVARD                   SUITE 320                          ROCHESTER     NY      14618                   SERVICE CONTRACT                         Not dated
UNIVERA COMMUNITY HEALTH INC               ATTN: VP PUBLIC RELATIONS AND NETWORK   205 PARK CLUB LANE                                                                 BUFFALO       NY      14221                   SERVICE CONTRACT                                       6/11/13
                                           CONTRACTING
US DEPARTMENT OF HOUSING AND URBAN         ATTN: DIANE SCHWACH                     465 MAIN STREET                                                                    BUFFALO       NY      14202                   REGULATORY AGREEMENT FOR                                9/1/13
DEVELOPMENT                                                                                                                                                                                                         MULTIFAMILY HOUSING PROJECTS
US DEPARTMENT OF HOUSING AND URBAN         ATTN: DIANE SCHWACH                     465 MAIN STREET                                                                    BUFFALO       NY      14202                   LEASE: BUILDING AND LAND                               9/23/13
DEVELOPMENT
US DEPARTMENT OF HOUSING AND URBAN         ATTN: GENERAL COUNSEL                   465 MAIN STREET                                 LAFAYETTE COURT, 22ND FLOOR BUFFALO              NY      14203                   LEASE: BUILDING AND LAND                               9/12/13
DEVELOPMENT
VILLAGE PARK 4540, LLC                     C/O HARTER SECREST & EMERY LLP          ATTN: GENERAL COUNSEL                           1600 BAUCH AND LOMB PLACE          ROCHESTER     NY      14604-2711              SETTLEMENT AGREEMENT                                 7/11/2019
VNA HOMECARE OPTIONS LLC D/B/A NASCENTIA   ATTN: GENERAL COUNSEL                   1050 WEST GENESEE STREET                                                           SYRACUSE      NY      13204                   SERVICE CONTRACT                         Not dated
HEALTH PLUS
VNS CHOICE                                 ATTN: GENERAL COUNSEL                   107 E 70TH STREET                                                                  NEW YORK      NY      10021                   SERVICE CONTRACT                         Not dated
WELLCARE OF NEW YORK INC AND AMERICAN      ATTN: EXECUTIVE DIRECTOR - NETWORK      ONE NEW YORK PLAZA                              15TH FLOOR                         NEW YORK      NY      10004                   SERVICE CONTRACT                                       8/20/18
PROGRESSIVE LIFE AND HEALTH INSURANCE
COMPANY OF NEW YORK
WELLCARE OF NEW YORK INC AND AMERICAN      ATTN: EXECUTIVE DIRECTOR - NETWORK      ONE NEW YORK PLAZA                              15TH FLOOR                         NEW YORK      NY      10004                   SERVICE CONTRACT                                       8/20/18
PROGRESSIVE LIFE AND HEALTH INSURANCE
COMPANY OF NEW YORK
WESCOM SOLUTIONS INC                       ATTN: GENERAL COUNSEL                   6975 CREDITVIEW ROAD                            UNIT 4                             MISSISSAUGA   ON      L5N 8E9      CANADA     SERVICE CONTRACT                                       9/13/15
WESCOM SOLUTIONS INC                       ATTN: GENERAL COUNSEL                   6975 CREDITVIEW ROAD                            UNIT 4                             MISSISSAUGA   ON      L5N 8E9      CANADA     SERVICE CONTRACT                                       9/13/15




                                                                                                                                 3 of 4
                                                               Case 8-19-76260-ast        Doc 159      Filed 10/16/19      Entered 10/16/19 09:32:13


                                                                         In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                                   Case No. 19-76271
                                                                                 Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                             Description of Contract or Lease and   Date of Contract or
             Counterparty Name                   Address1                    Address2                                   Address3                      City   State       Zip     Country         Nature of Debtor's Interest        Lease
WESCOM SOLUTIONS INC             ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                            UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA      SERVICE CONTRACT                                      9/13/15
WESCOM SOLUTIONS INC             ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                            UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA      SERVICE CONTRACT                                      9/13/15
WESCOM SOLUTIONS INC             ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                            UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA      SERVICE CONTRACT                                      7/29/15
WESCOM SOLUTIONS INC             ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                            UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA      SERVICE CONTRACT                                    11/12/15
WESCOM SOLUTIONS INC             ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                            UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA      SERVICE CONTRACT                                    12/30/15
WESCOM SOLUTIONS INC D/B/A                                                                                                                                                                 SERVICE CONTRACT                                      9/13/15
POINTCLICKCARE                   ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                            UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA
WESCOM SOLUTIONS INC D/B/A                                                                                                                                                                 SERVICE CONTRACT                                     9/13/15
POINTCLICKCARE                   ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                            UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA
WESCOM SOLUTIONS INC. DBA AS                                                                                                                                                               SERVICE CONTRACT                                     1/28/15
POINTCLICKCARE                   ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                            UNIT 4                             MISSISSAUGA   ON      L5N 8E9    CANADA
ZOLL SERVICES LLC                ATTN: GENERAL COUNSEL      121 GAMMA DRIVE                                                                    PITTSBURGH    PA      15238-2919            SERVICE CONTRACT                                     5/23/18




                                                                                                          4 of 4
                     Case 8-19-76260-ast                         Doc 159   Filed 10/16/19      Entered 10/16/19 09:32:13


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76271
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      See Schedule H                                                                                                         D
             Attachment                                                                                                             E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                                                                     Case 8-19-76260-ast        Doc 159     Filed 10/16/19      Entered 10/16/19 09:32:13


                                                                                              In re Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
                                                                                                                         Case No. 19-76271
                                                                                                                       Schedule H: CoDebtors




                             Name of Codebtor                              Address1              Address2           Address3     Address4         City         State        Zip     Country               Name of Creditor                Applicable Schedules (D, E/F, G)
Absolut at Orchard Brooke, LLC                                       2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut at Orchard Brooke, LLC                                       6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Allegany, LLC       Chip Woelper         1422 Clarkview Road                               Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Allegany, LLC       2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Allegany, LLC       6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC    Chip Woelper         1422 Clarkview Road                               Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC    2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC    6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Gasport, LLC        Chip Woelper         1422 Clarkview Road                               Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Gasport, LLC        2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Gasport, LLC        6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC   Chip Woelper         1422 Clarkview Road                               Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC   2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC   6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Westfield, LLC      2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Westfield, LLC      6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D




                                                                                                                               1 of 1
                    Case 8-19-76260-ast                Doc 159          Filed 10/16/19           Entered 10/16/19 09:32:13




Fill in this information to identify the case:

Debtor name         Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC

United States Bankruptcy Court for the:     EASTERN DISTRICT OF NEW YORK

Case number (if known)     19-76271
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       October 16, 2019                X /s/ Michael Wyse
                                                           Signature of individual signing on behalf of debtor

                                                            Michael Wyse
                                                            Printed name

                                                            Chief Restructuring Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
